Exhibit 10.4

EXECUTION COPY

LICENSE AGREEMENT

by and between

HILTON WORLDWIDE HOLDINGS INC.

and

HILTON GRAND VACATIONS INC.

Dated as of January 2, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I LICENSES

     1   

Section 1.1.

  Trademark License      1   

Section 1.2.

  Content License      2   

Section 1.3.

  Software Licenses      2   

Section 1.4.

  Data Access      2   

Section 1.5.

  Marketing Rights      2   

Section 1.6.

  Brand Displays      2   

ARTICLE II EXCLUSIVITY AND RESERVED RIGHTS

     2   

Section 2.1.

  [Intentionally Omitted]      2   

Section 2.2.

  Exclusivity      2   

Section 2.3.

  Licensor’s Reserved Rights      3   

Section 2.4.

  Licensee’s Reserved Rights      4   

Section 2.5.

  Similar Lines of Business      4   

Section 2.6.

  Licensor Transactions      4   

ARTICLE III FEES

     5   

Section 3.1.

  Royalty Fees      5   

Section 3.2.

  Additional Fees      6   

Section 3.3.

  Other Costs      6   

Section 3.4.

  Reimbursement      6   

Section 3.5.

  Licensee Forecasts      6   

Section 3.6.

  Making of Payments      7   

Section 3.7.

  Interest on Late Payments      7   

Section 3.8.

  Currency and Taxes      7   

ARTICLE IV TERM

     7   

Section 4.1.

  Initial Term      7   

Section 4.2.

  Extension Term; Tail Period      7   

ARTICLE V EXISTING AND NEW PROJECTS

     8   

Section 5.1.

  Existing Projects      8   

Section 5.2.

  New Projects      8   

Section 5.3.

  Undeveloped Parcels      9   

Section 5.4.

  Projects at Third-Party Hotels      9   

 

i



--------------------------------------------------------------------------------

         Page  

Section 5.5.

  Future Franchise and Management Agreements      9   

Section 5.6.

  Vacation Ownership Properties at Licensor Lodging Properties      9   

Section 5.7.

  Limitations on Licensed Business; Compliance with Contracts      10   

Section 5.8.

  Delegation; Sublicensing      10   

Section 5.9.

  Limited Lodging Operations by Licensee      11   

ARTICLE VI SOURCING

     11   

Section 6.1.

  Sourcing      11   

ARTICLE VII LICENSOR BRAND IDENTITY GUIDELINES; STANDARDS; LOYALTY PROGRAM

     11   

Section 7.1.

  Licensor Brand Identity Guidelines      11   

Section 7.2.

  Modified Standards      11   

Section 7.3.

  Loyalty Program Participation      12   

Section 7.4.

  Exclusivity/Licensee Status      12   

Section 7.5.

  Sale of Loyalty Program Points      13   

Section 7.6.

  Use of Loyalty Program Points      13   

Section 7.7.

  Conversion to Loyalty Program Points      13   

ARTICLE VIII OPERATIONS

     13   

Section 8.1.

  Licensee Operations, Brand Standards      13   

Section 8.2.

  Employees      13   

Section 8.3.

  Management and Operation of the Projects      14   

Section 8.4.

  Quality Assurance      14   

Section 8.5.

  Licensed HOAs Not Controlled By Licensee      14   

Section 8.6.

  Employee Discounts      15   

Section 8.7.

  Managers      15   

ARTICLE IX LICENSEE OBLIGATIONS

     15   

Section 9.1.

  Lodging Business      15   

Section 9.2.

  Hilton Competitors      15   

Section 9.3.

  Acquisitions      15   

Section 9.4.

  New Products and Services      16   

Section 9.5.

  Advertising      16   

Section 9.6.

  Sponsorships/Partnerships      16   

Section 9.7.

  Reservations      17   

Section 9.8.

  Diversion      17   

Section 9.9.

  Finances      17   

 

ii



--------------------------------------------------------------------------------

         Page  

ARTICLE X SYSTEMS

     17   

Section 10.1.

  Systems      17   

ARTICLE XI LICENSOR SERVICES

     18   

Section 11.1.

  Call Center Transfer Services      18   

Section 11.2.

  Other Services      18   

ARTICLE XII REPAIRS AND MAINTENANCE

     18   

Section 12.1.

  Repairs      18   

ARTICLE XIII INTELLECTUAL PROPERTY

     18   

Section 13.1.

  Ownership/New Marks      18   

Section 13.2.

  Licensee’s Use of Licensed IP      19   

Section 13.3.

  Enforcement      19   

Section 13.4.

  Credit Cards      20   

ARTICLE XIV CONFIDENTIALITY

     20   

Section 14.1.

  Confidential Information      20   

Section 14.2.

  Data and Data Security      21   

ARTICLE XV ACCOUNTING AND REPORTS

     22   

Section 15.1.

  Maintenance of Records      22   

Section 15.2.

  Audit      22   

Section 15.3.

  Royalty and Fee Reporting      22   

ARTICLE XVI INDEMNIFICATION; INSURANCE

     22   

Section 16.1.

  Indemnification      22   

Section 16.2.

  Insurance Policies      23   

Section 16.3.

  Insurance Requirements      24   

Section 16.4.

  Licensee’s Obligations      24   

Section 16.5.

  Contribution      24   

ARTICLE XVII TRANSFERS

     25   

Section 17.1.

  By Licensee      25   

Section 17.2.

  By Licensor      25   

Section 17.3.

  By Either Party      25   

ARTICLE XVIII BREACH, DEFAULT, AND REMEDIES

     25   

Section 18.1.

  Deflagging      25   

Section 18.2.

  Termination by Licensor for Bankruptcy by Licensee      27   

 

iii



--------------------------------------------------------------------------------

         Page  

Section 18.3.

  Termination by Licensor For Breach by Licensee      27   

Section 18.4.

  Termination of Corporate Name Rights      28   

Section 18.5.

  Suspension      28   

ARTICLE XIX POST TERMINATION OBLIGATIONS

     28   

Section 19.1.

  After Termination      28   

Section 19.2.

  Liquidated Damages      29   

Section 19.3.

  Cross-Default      29   

Section 19.4.

  Survival      29   

ARTICLE XX COMPLIANCE WITH LAWS

     29   

Section 20.1.

  Applicable Laws      29   

Section 20.2.

  Notice of Events      29   

ARTICLE XXI RELATIONSHIP OF PARTIES

     30   

Section 21.1.

  Consent Standard      30   

Section 21.2.

  Independent Contractor      30   

ARTICLE XXII GOVERNING LAW/DISPUTE RESOLUTION

     30   

Section 22.1.

  Governing Law      30   

Section 22.2.

  Negotiation      30   

Section 22.3.

  Mediation      30   

Section 22.4.

  Consent to Jurisdiction      30   

Section 22.5.

  Waiver of Jury Trial      31   

Section 22.6.

  Confidentiality      31   

Section 22.7.

  Continuity of Performance      31   

ARTICLE XXIII NOTICES

     31   

ARTICLE XXIV MISCELLANEOUS

     32   

Section 24.1.

  Complete Agreement; Construction      32   

Section 24.2.

  Counterparts      32   

Section 24.3.

  Amendment      32   

Section 24.4.

  Third Party Beneficiaries      32   

Section 24.5.

  Title and Headings      32   

Section 24.6.

  Severability      32   

Section 24.7.

  Interpretation      32   

Section 24.8.

  No Waiver      32   

Section 24.9.

  Cumulative Remedies      32   

Section 24.10.

  Force Majeure      32   

 

iv



--------------------------------------------------------------------------------

         Page  

ARTICLE XXV WARRANTIES

     33   

Section 25.1.

  By Each Party      33   

Section 25.2.

  Disclaimer      33   

Section 25.3.

  Limitation on Damages      33   

LIST OF EXHIBITS

 

Exhibit A    Definitions Exhibit B    Operating Guidelines Exhibit C    Licensed
Marks Exhibit D    Excluded Products and Services Exhibit E    Licensee Products
and Services Included in Licensed Vacation Ownership Business Exhibit F   
Licensed Vacation Ownership Properties Under Development Exhibit G   
Non-Licensed Existing Vacation Ownership Properties Exhibit H    Excluded
Fractional Vacation Club Services Exhibit I    Existing Licensed Vacation
Ownership Properties Exhibit J    Undeveloped Real Estate Parcels Exhibit K   
Approved Mixed-Use Development New Properties Exhibit L    Approved
Subcontracting and Delegation Agreements Exhibit M        Existing Marketing
Agreements for Licensed Exchange Program

 

v



--------------------------------------------------------------------------------

HGV LICENSE AGREEMENT

This HGV LICENSE AGREEMENT dated as of January 2, 2017 (the “Effective Date”),
by and between Hilton Worldwide Holdings Inc., a Delaware corporation
(“Licensor”) and Hilton Grand Vacations Inc., a Delaware corporation
(“Licensee”). Each of Licensor and Licensee is referred to herein as a “Party”
and collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, Licensor, Park Hotels & Resorts Inc., a Delaware corporation (“PHRI”)
and Licensee entered into that certain Distribution Agreement, dated as of
January 2, 2017 (the “Distribution Agreement”), pursuant to which Licensor will
be separated into three independent, publicly traded companies; and

WHEREAS, Licensor, directly or indirectly, owns the Licensed IP and possesses
the Hilton Data (as defined herein) and Licensee wishes to use the Licensed IP
and Hilton Data in its Vacation Ownership Business after the Effective Date, and
Licensor is willing to grant Licensee such a license on the terms and conditions
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained in this Agreement, the Parties hereby agree as follows:

ARTICLE I

LICENSES

Section 1.1. Trademark License.

(a) Subject to the terms and conditions herein, during the Term, Licensor hereby
grants to Licensee a license to use the Licensed Marks as Trademarks in the
Territory in connection with the current and future operation of the Licensed
Vacation Ownership Business. Such license shall be exclusive for the Term. For
clarity, (i) the above license covers only the exact Licensed Marks, and
Licensee may not use the term “Hilton” standing alone or, except as permitted by
the Licensor Brand Identity Guidelines any variations, derivatives,
abbreviations or stylizations of the Licensed Marks, in each case, without
Licensor’s prior written consent, and (ii) the above exclusivity means that,
during the Term, Licensor will not use (or allow others to use) the Licensed
Marks in connection with the Licensed Vacation Ownership Business.

(b) Without the prior written consent of Licensor, Licensee shall not (i) bid
for, purchase, register or use the term “Hilton” or any other Trademark owned by
Licensor or its Subsidiaries as or as part of any key word, ad word, metatag or
similar device designed to attract viewers or users in online, social, mobile or
other media or (ii) link to or frame any website, online, social or mobile media
property or venue of Licensor that Licensee is not already linking to or framing
as of the Effective Date, regardless of whether the foregoing constitutes
trademark use under applicable Laws.

(c) Licensee hereby grants to Licensor and its Subsidiaries a non-exclusive
sublicense during the Term to (i) use the Licensed Marks and (ii) use and
exercise the intellectual property rights in the Licensed Content, in each case,
to the extent necessary to advertise and promote the Licensed Vacation Ownership
Business on Licensee’s behalf during the Term. Licensee may further sublicense
the above license in connection with the foregoing.



--------------------------------------------------------------------------------

Section 1.2. Content License. Subject to the terms and conditions herein, during
the Term, Licensor hereby grants to Licensee a license to use, reproduce,
distribute, perform and display the Licensed Content in the Territory solely in
connection with the current and future operation of the Licensed Vacation
Ownership Business. Such license shall be exclusive for the Noncompetition Term
and non-exclusive for the remainder of the Term. Licensee may modify Licensed
Content for format or technical reasons, but may not make substantive or
artistic changes thereto, without Licensor’s prior written consent.

Section 1.3. Software Licenses.

(a) Licensor hereby at its option (i) grants to Licensee a non-exclusive
sublicense or (ii) agrees to cause an Affiliate to grant to Licensee a
non-exclusive license, in each case, during the Term to use the Licensed
Software in connection with the Licensed Vacation Ownership Business. Licensee
shall comply with all terms and conditions of the applicable license or
sublicense (which shall be equivalent in all material respects to the
then-current version of the Hilton Information Technology System Agreement) in
connection with such use.

(b) Licensor hereby grants to Licensee the non-exclusive right during the Term
to access the Licensed System and provide the Licensed System with information
as to the current inventory of vacant rooms at Licensed Vacation Ownership
Properties.

Section 1.4. Data Access. Subject to the terms and conditions herein, Licensor
hereby grants to Licensee the rights to use the Hilton Data as set forth in
Section 14.2(b).

Section 1.5. Marketing Rights. Subject to the terms and conditions herein,
during the Noncompetition Term, Licensor hereby grants to Licensee the right to
market the Licensed Vacation Ownership Business at Licensor’s corporate-level
advertising channels, including websites and social media properties (but not
the channels of individual Hilton-branded properties). Such right is exclusive,
meaning that during the Noncompetition Term, Licensor will not allow any other
Person to market a Vacation Ownership Business through such channels.

Section 1.6. Brand Displays. Licensor acknowledges and agrees that during the
Noncompetition Term, Licensor shall, wherever legally permissible, include
(i) the Licensed Mark “Hilton Grand Vacations” on its brand bar, and similar
displays where Licensor advertises all of the Hilton Marks for the Licensor
Lodging Business and (ii) inventory of transient rentals for the Licensed
Vacation Ownership Properties in all proprietary and third-party advertising
venues that list such inventory for the Licensor Lodging Business, in each case,
in the same manner and quality Licensor provided prior to the Effective Date of
this Agreement.

ARTICLE II

EXCLUSIVITY AND RESERVED RIGHTS

Section 2.1. [Intentionally Omitted].

Section 2.2. Exclusivity.

(a) Until December 31, 2046 (the “Initial Noncompetition Term”), Licensor will
not: (x) engage or license any Person to engage in the Vacation Ownership
Business worldwide under any Trademark; (y) use or license any Person to use the
Licensed IP or Hilton Data in connection with the Vacation Ownership Business;
and/or (z) allow any Person engaged in the Vacation Ownership Business, other
than Licensee, to participate in the Loyalty Program.

 

2



--------------------------------------------------------------------------------

(b) The Initial Noncompetition Term shall be extended for additional 10-year
terms (each 10-year term, a “Renewal Noncompetition Term” and together with the
Initial Noncompetition Term, the “Noncompetition Term”), if Licensee satisfies
the criteria in either clause (i) or (ii) below in calendar year 2046 (or the
final calendar year of any Renewal Noncompetition Term) (each, a “Measuring
Year”):

(i) Licensee’s Gross Revenues in a Measuring Year must be equal to or greater
than 80% of $1,493,000,000 USD (Licensee’s 2016 projected Gross Revenues) as
inflated to such Measuring Year dollars by the CPI Adjustment. For example, if
Licensee had 2016 Gross Revenues of $100 USD, and that translated into $300 in
projected Gross Revenues in 2046 due to CPI Adjustments, Licensee’s minimum 2046
revenue to renew the Noncompetition Term until December 31, 2056 would be $240;
or

(ii) Licensee must generate the sum of the Gross Sales Price and Fee For
Services Sales Price in a Measuring Year that rank first, second or third among
Vacation Ownership Business worldwide, based on revenues disclosed in audited
financial reports for such Measuring Year (or a comparable mutually-agreed
metric, if such annual contract sales are no longer publicly reported).

(c) If Licensee does not satisfy clause (i) or (ii) during a Measuring Year,
Licensee may retain the Noncompetition Term for one year terms by paying
Licensor 5% of the shortfall between Licensee’s actual Gross Revenues for the
Measuring Year and 100% of Licensee’s projected Gross Revenues for the Measuring
Year as set forth in clause (i) (each, a “Shortfall Payment”). The Shortfall
Payment shall be due within 30 days after the end of the Measuring Year. For
example, if Licensee had 2016 Gross Revenues of $100, and that translated into
$300 in projected Gross Revenues in 2046 due to CPI Adjustments, and Licensee’s
Gross Revenues were $220 in 2046, that would be a shortfall of $80, and Licensee
would submit a Shortfall Payment of $80 times 5% for the Royalty, or $4.

(d) Licensee shall be allowed a maximum of five consecutive Shortfall Payments
during any Renewal Noncompetition Term, with no carryover of unused Shortfall
Payments into the next Renewal Noncompetition Term. If during any year of
noncompetition afforded by a Shortfall Payment, Licensee satisfies clause (i) or
(ii), the Noncompetition Term shall be extended by a 10-year Renewal
Noncompetition Term beginning at the end of the prior Measuring Year. For
example, if Licensee’s Gross Revenues are $220 in 2046, Licensee would make the
above $4 Shortfall Payment for 2046, and if in 2047 Licensee’s Gross Revenues
meet the target, the Noncompetition Term would renew until December 31, 2056. If
after five consecutive Shortfall Payments, Licensee fails to satisfy clauses
(i) or (ii), the Noncompetition Term expires on December 31st in the year in
which the last Shortfall Payment was made.

(e) If the Noncompetition Term terminates under Section 2.2(a) or
Section 2.6(a), Licensor shall notify Licensee of same in writing. Thereafter,
Licensee will continue to be bound by its obligations in this Agreement
including Article IX, but Licensor may (and may assist or allow other Persons
to) engage in the Vacation Ownership Business in any form and under any
Trademark (other than “HGV” and “Hilton Grand Vacations”) worldwide for the
remainder of the Term.

Section 2.3. Licensor’s Reserved Rights. Licensor reserves all rights not
expressly licensed to Licensee hereunder, including without limitation, the
right to Operate any business or properties and/or use the Licensed IP and
Hilton Data in any manner that does not violate Licensee’s exclusive rights
herein. Licensor may sell, assign or license the Hilton Marks (other than the
Licensed Marks) without Licensee’s consent, and any acquirer, assignee or
licensee shall have no obligation to Licensee herein.

 

3



--------------------------------------------------------------------------------

Section 2.4. Licensee’s Reserved Rights. Licensee reserves the right to engage
in any activity worldwide not expressly prohibited in this Agreement.

Section 2.5. Similar Lines of Business. Licensee may engage in the Fractional
Vacation Club Business and the Whole Ownership Business, as a Separate Operation
(or as part of the Licensed Vacation Ownership Business, subject to Licensor’s
prior written consent), at any time during the Term. Licensor may engage in the
Fractional Vacation Club Business and the Whole Ownership Business at any time
during the Term.

Section 2.6. Licensor Transactions.

(a) Notwithstanding Section 2.2(a), if at any time during the Noncompetition
Term, Licensor merges with or acquires direct or indirect Control of a Person
that operates a Vacation Ownership Business as well as a Lodging Business (in
either an equity or asset acquisition), Licensor shall use commercially
reasonable efforts to allow Licensee to acquire or manage such acquired Vacation
Ownership Business (the “Acquired Vacation Business”) as a Licensed Vacation
Ownership Business herein. For the avoidance of doubt, Licensor has no
obligation to include Licensee in any pre-closing discussions or negotiations
with the third-party counter-party and may elect to present Licensee with the
opportunity to acquire or manage the Acquired Vacation Business only after
closing of the business transaction and, in either case, Licensor may proceed
with the transaction whether or not Licensee acquires or manages the Acquired
Vacation Business. For the avoidance of doubt, during the Noncompetition Term
Licensor may not merge with or acquire direct or indirect Control of a Person
that operates solely a Vacation Ownership Business.

(b) If Licensee does not acquire or manage the acquired Vacation Ownership
Business: (i) Licensor shall have no further obligations to include Licensee in
the ownership or management of the Acquired Vacation Business; (ii) Licensor may
merge its Loyalty Program with the loyalty program of the Acquired Vacation
Business and, notwithstanding the exclusivity and non-competition provisions
herein, compete in the Vacation Ownership Business using the Hilton IP (but not
the Licensed Marks), Hilton Data and the Loyalty Program in connection with such
Acquired Vacation Business; and (iii) during the Noncompetition Term, Licensor
shall use Reasonable Best Efforts to continue to provide Licensee the Licensed
IP and Hilton Data on a basis comparable to Licensor’s past practice under this
Agreement.

(c) If, on the closing date for the acquisition of the Acquired Vacation
Business, 90% of all ownership interests, use rights, or other entitlements to
use overnight accommodations in the Vacation Ownership Properties within such
business (“Acquired Vacation Property Inventory”) have been sold to Persons for
their own use such that the Acquired Vacation Property Inventory is not being
actively marketed, during the Noncompetition Term, Licensor shall not use the
Hilton Data to sell any newly created Acquired Vacation Property Inventory or
develop new Vacation Ownership Properties under the Acquired Vacation Business
unless Licensee is given the right of first offer to manage such properties.
However, Licensor shall be permitted to use the Hilton Data to sell any existing
unsold Acquired Vacation Property Inventory or existing Acquired Vacation
Property Inventory that may become available through foreclosure or otherwise
comes available to Licensor.

 

4



--------------------------------------------------------------------------------

ARTICLE III

FEES

Section 3.1. Royalty Fees.

(a) (i) Licensee shall pay to Licensor a royalty (the “Royalty”) for the rights
granted to Licensee under this Agreement in an amount equal to five percent
(5%) of Gross Revenues.

(ii) Except for the limited exception for Non-Licensed Existing Projects below,
if Licensee develops Vacation Ownership Properties or acquires Vacation
Ownership Properties from a Person other than a Hilton Competitor and they are
not operated as Separate Operations, the Royalty shall apply to such Vacation
Ownership Properties as if they were Licensed Vacation Ownership Properties,
even if such properties are not Licensed Vacation Ownership Properties. The
Royalty shall also apply to all Transient Rental Revenue at any Vacation
Ownership Properties that use the Licensed IP or Hilton Data. For clarity,
Licensee shall not owe a Royalty arising out of its Vacation Ownership
Properties that are operated as Separate Operations.

(iii) If Licensee permits Non-Licensed Existing Projects, or other non-licensed
Vacation Ownership Properties with which Licensee has entered into a Marketing
Agreement pursuant to Section 9.6(d), to be exchanged pursuant to an arrangement
between the Licensed Exchange Program and a non-licensed Exchange Program
whereby individual owners of the non-licensed Vacation Ownership Properties do
not have full access to the Loyalty Program through the Licensed Exchange
Program, then the Royalty shall be due only on the applicable Club Revenue
portion of the Gross Revenue. If Hilton Data is used to market the sale of units
at Non-Licensed Existing Projects, then the Royalty shall be due on Gross Sales
Price, Club Revenue, and Marketing Package Revenues.

(b) A sale occurs for Royalty purposes with respect to the initial sale or
re-sale of an interest in a Licensed Vacation Ownership Property when all of the
following conditions have been satisfied, regardless of when, or whether, any
part of the Gross Sales Price or Fee For Services Sales Price are actually paid
to, or received by or on behalf of, Licensee.

(i) A written agreement (“Purchase Contract”) is executed by a purchaser and has
been accepted by Licensee pursuant to which such purchaser contractually commits
to acquire such interest;

(ii) With respect to purchase money financing provided by or through Licensee or
its Affiliates, if any, such purchaser has duly executed all applicable sales
and purchase money financing documents in respect of such Purchase Contract;

(iii) Such purchaser has duly tendered payment of the full purchase price in
respect of such Purchase Contract (or full installments thereof in the case of
purchase money financing, as applicable) by cash, by check which has cleared, or
by credit card which has been duly processed) to either (x) Licensee or its
Affiliates or (y) a fiduciary, escrow agent, trustee or other independent
third-party designated by Licensee or its Affiliates, as may be required by
applicable Laws;

(iv) All rescission periods applicable to such Purchase Contract have expired,
without any such right of rescission having been exercised; and

 

5



--------------------------------------------------------------------------------

(v) All pre-conditions set forth in such Purchase Contract and any legal
requirements under the applicable Laws in order to close the transaction which
is the subject of the Purchase Contract as set forth in such Purchase Contract
shall have been duly satisfied, without the purchaser having exercised any right
of cancellation afforded such purchaser under the terms of such Purchase
Contract or under the applicable Laws.

(vi) To the extent that the sale of a Licensed Vacation Ownership Property meets
(i) through (v) above, but such Licensed Vacation Ownership Property has not
achieved a Certificate of Occupancy granted by relevant municipalities that
approve the use by a purchaser of the Licensed Vacation Ownership Property, the
sale for Royalty purposes will be multiplied by the Percentage of Completion.
The Percentage of Completion will be calculated and applied to such Licensed
Vacation Ownership Property each reporting period until such time that the
Licensed Vacation Ownership Property achieves its Certificate of Occupancy, at
which time and for all periods thereafter, the Percentage of Completion will be
100%.

(c) The Gross Sales Price or Fee For Services Sales Price shall, for purposes of
calculating the Royalty under Section 3.1(a), exclude the amount attributable to
a gross up for imputed interest associated with a zero percent (0%) or below
market interest rate program used in relation to financing a purchaser’s
acquisition of interests in a Licensed Vacation Ownership Property, but only
where the Gross Sales Price or Fee For Services Sales Price is offered at
different amounts to the customers on a programmatic basis, depending on the
financing or payment terms selected by the customer.

Section 3.2. Additional Fees. In addition to the Royalty, Licensee shall pay to
Licensor:

(a) An annual transition fee for the first five years of the Term of $5 million
per year.

(b) The then-current Loyalty Program fee for eligible guest folios, subject to
caps in place as of the Effective Date for a period of twenty (20) years from
the Effective Date. At the end of such twenty (20) year period, the caps will be
eliminated and Licensee will pay the same Loyalty Program fee that is in effect
for Licensor Lodging Properties.

Section 3.3. Other Costs. Licensee shall pay Licensor fees covering Licensor’s
proportionate costs for Licensee’s use of the Licensed Software. Licensee shall
pay the non-refundable, up-front installation costs (if any) for the Licensed
Software to be installed at any additional Licensed Vacation Ownership
Properties, which shall include sales centers that are not in existence as of
the Effective Date.

Section 3.4. Reimbursement. Licensee shall reimburse Licensor for its costs
(without profits) that would typically be covered by the Program Fee, including
marketing campaigns in which Licensee participates under Section 9.5 or
Section 9.6 below or enhancements to the Licensed Software that are provided to
all of Licensor Lodging Properties, provided that Licensee will pay such costs
only for services that Licensee uses. Licensee shall also reimburse Licensor for
all costs associated with Call transfer services, GBCS Services used by
Licensee, central delivery used by Licensee, third party reservation charges,
guest assistance services and the handling of guest complaints, whether such
guests are Loyalty Program members or not.

Section 3.5. Licensee Forecasts. At least one month prior to the end of each of
Licensor’s fiscal years during the Term, Licensee shall provide to Licensor a
forecast of its projected Royalties and Gross Revenues (separated by the
categories in the definition of “Gross Revenues” herein) for Licensor’s upcoming
fiscal year, and then after each fiscal year quarter during the Term, Licensee
shall provide to Licensor the actual Royalties and Gross Revenues for such prior
quarter and an updated rolling forecast of outstanding quarterly royalties for
the remainder of Licensor’s then current fiscal year.

 

6



--------------------------------------------------------------------------------

Section 3.6. Making of Payments. The Royalty and all additional fees due in this
Article III shall be paid within thirty (30) days following the end of each
calendar quarter. All other payments herein shall be made within thirty
(30) days after receipt of an invoice from Licensor. Licensee shall pay via a
wire transfer (or other method reasonably designated by Licensor) of immediately
available funds, pursuant to Licensor’s commercially reasonable instructions.
All amounts payable to Licensor shall be invoiced in U.S. dollars unless
Licensor otherwise designates another currency. The exchange rate shall be set
each month by Licensor as taken from an international reporting service.
Licensee shall submit to Licensor, within eight (8) business days after the end
of each month, a statement in the form reasonably required by Licensor that
includes all Information required by Licensor to determine all due payments
hereunder, and on a quarterly basis, such statement will also aggregate the
amounts presented on the monthly statement itemizing the various revenue streams
to Licensor that constitute the Royalty. Such Information is not Licensee’s
Confidential Information and Licensor may use or disclose it for authorized
business purposes.

Section 3.7. Interest on Late Payments. If a Party does not make any payment due
under this Agreement within fourteen (14) days after its due date, such Party
shall pay interest from the due date until the date of payment compounded
monthly, at the interest rate of an annual rate equal to the lesser of (i) the
prime rate (as published by the Wall Street Journal or, if no longer published,
such other similar source as reasonably selected by Licensor) applicable on the
date such payment is due and on each date thereafter that interest is
compounded, plus eight (8) percentage points and (ii) the highest rate then
permitted by applicable Laws.

Section 3.8. Currency and Taxes. Licensee shall bear and be responsible for all
taxes, duties and deductions (including any sales, value added, use, excise,
gross receipts, income, goods and service taxes, stamp or other duties, fees,
deductions, withholdings or other payments, and including penalties and interest
as a result of failure to comply) (collectively, “Taxes”) levied on, deducted or
withheld from, or assessed or imposed on any payments made by Licensee
hereunder. If Licensor or its designee pays any such amounts due, then Licensee
must reimburse Licensor therefor. Licensee shall gross-up all payments herein so
that Licensor receives the same amount that it would have received if no Taxes
were applicable.

ARTICLE IV

TERM

Section 4.1. Initial Term. The term of this Agreement begins on the Effective
Date and expires on December 31, 2116 (the “Term”).

Section 4.2. Extension Term; Tail Period. For a period of thirty (30) years
following the Term (if it expires on December 31, 2116 and is not earlier
terminated) (“Tail Period”), Licensee shall have a non-exclusive license (but no
obligation) to use the Licensed IP (and a non-exclusive right to access and use
the Hilton Data and Loyalty Program) in connection with any Licensed Vacation
Ownership Properties in existence at the end of the Term (including any new
Licensed Vacation Ownership Properties under development and approved by
Licensor as of such date), provided that: (i) Licensee complies with all terms
and conditions herein; (ii) the exclusivity granted in Section 2.2(a) (if not
earlier terminated) shall immediately terminate at the expiration of the Term
(not including the Tail Period); and (iii) Licensee shall be required to pay the
Royalty and other payments due under Article III during the Tail Period for so
long as such properties use the Licensed IP, Hilton Data or Loyalty Program. All
other applicable terms and conditions of this Agreement, including Licensee’s
requirement to pay all fees in Article III other than the Royalty, shall be in
force during the Tail Period.

 

7



--------------------------------------------------------------------------------

ARTICLE V

EXISTING AND NEW PROJECTS

Section 5.1. Existing Projects. The Vacation Ownership Properties listed on
Exhibit I to this Agreement shall be deemed “Licensed Vacation Ownership
Properties” herein.

Section 5.2. New Projects.

(a) If Licensee notifies Licensor that it wishes to develop additional Vacation
Ownership Properties that use Hilton Marks (other than the Licensed Marks)
either alone or as co-branding with any Licensed Marks, it shall notify Licensor
in writing by submitting to Licensor a written application that contains all
material information with respect thereto. Licensor may, in its sole discretion,
grant Licensee a license to use such additional Trademarks in connection
therewith, pursuant to a separate agreement or an amendment to this Agreement.

(b) If Licensee notifies Licensor that it wishes to (i) develop or acquire
additional Vacation Ownership Properties that would use the Licensed Marks or
(ii) expand the scope or size of an existing Licensed Vacation Ownership
Property (if such expansion was not included in the original proposal for the
property approved by Licensor), it shall notify Licensor in writing by
submitting to Licensor a written application that contains all material
information with respect thereto. Licensor shall not unreasonably withhold its
approval for such Vacation Ownership Properties to use the Licensed IP and
Hilton Data (and upon such approval, such properties shall become “Licensed
Vacation Ownership Properties” herein) if the proposed additional Vacation
Ownership Property or proposed expansion to an existing Licensed Vacation
Ownership Property (each, a “New Property”) and Licensee’s intended operation
thereof complies with the then-current Standards and Agreements and:

(i) the development of the proposed New Property would not breach, or be
reasonably likely to breach, any applicable Laws or agreement between Licensor
or its Affiliates, including territorial restrictions or areas of protection;

(ii) the proposed New Property will not involve any co-investor that (a) is a
Hilton Competitor, (b) is known in the community as being of bad moral
character, (c) has been convicted in any court of a felony or other offense that
could result in imprisonment for one (1) year or more or a fine or penalty of
one million dollars ($1,000,000) (as adjusted annually after the Effective Date
by the CPI Adjustment) or more (or is in Control of or Controlled by Persons who
have been convicted in any court of felonies or such offenses), or (d) is (or
has an Affiliate that is) a Blocked Person; and

(iii) the proposed New Property is not reasonably likely to harm Licensor, the
Licensed IP, the Hilton Data or the goodwill associated therewith.

(c) Licensor shall provide the plans and specifications for each New Project to
Licensor for review and inspection to ensure that they are in compliance with
this Agreement and the Standards and Agreements. Licensee shall pay Licensor a
fixed fee for such review. Notwithstanding such review and inspection, as
between the Parties, Licensee is responsible for ensuring that all aspects of
each New Project comply with all applicable Laws, this Agreement and the
Standards and Agreements, and Licensor disclaims all liability for any of same.

 

8



--------------------------------------------------------------------------------

Section 5.3. Undeveloped Parcels.

(a) Licensee has listed on Exhibit J all real estate owned by Licensee that have
not been developed as of the Effective Date (“Undeveloped Parcels”). Licensor
hereby approves the Undeveloped Parcels as sites for future New Properties,
which shall be subject to Section 5.2.

(b) If Licensee wishes to sell an Undeveloped Parcel (or any part thereof or
rights therein) to any Person other than a Hilton Competitor, Licensee will
notify Licensor, and for thirty (30) days after such notice, the Parties shall
negotiate in good faith towards a sale agreement. If no such agreement is
executed in such time period, for 270 days thereafter, Licensee shall be free to
execute such sale with such Person, so long as the sale price is at least 95% of
the sale price proposed to Licensor. Licensee shall promptly provide Licensor
with all information reasonably requested by Licensee to confirm Licensee’s
compliance with this Section 5.3(b).

(c) If Licensee wishes to sell an Undeveloped Parcel (or any part thereof or
rights therein) to a Hilton Competitor, Licensee will notify Licensor, and
Licensor shall have a right of first refusal on such purchase for 30 days, on
the same terms set forth in the offer from the Hilton Competitor. If the third
party offer provides for payment of consideration other than cash, Licensor may
offer commercially reasonable cash equivalent.

(d) Licensee agrees that any purported transaction in violation of Licensor’s
rights in this Section 5.3 shall be deemed null and void at the outset and of no
force or effect, and Licensor shall be entitled to equitable relief, including
rescission, to effect such nullification.

Section 5.4. Projects at Third-Party Hotels. Licensee shall not participate in a
New Property that is a mixed-use development project (whether or not such New
Property uses the Licensed IP and/or Hilton Data) that includes Hilton
Competitors without Licensor’s prior written consent, except for those projects
set forth on Exhibit K.

Section 5.5. Future Franchise and Management Agreements. Licensor will use
commercially reasonable efforts to ensure that any third-party management,
operating and franchise agreements for Licensor Lodging Properties (i) if
executed after the Effective Date, include commercially reasonable provisions to
ensure that third party hotel owners and franchisees do not (and do not allow
other Persons to) operate, promote or sell interests in Vacation Ownership
Properties other than Licensed Vacation Ownership Properties in connection with
such Licensor Lodging Property; and (ii) if executed as of the Effective Date,
retain the above-described provisions, if such retention can be achieved with no
material concession or liability by Licensor. Licensor shall not be liable to
Licensee for any failure to obtain the above provisions, if it exercises the
above commercially reasonable efforts in this regard.

Section 5.6. Vacation Ownership Properties at Licensor Lodging Properties.

(a) If a third-party developer of a Licensor Lodging Property intends to develop
a Vacation Ownership Property as a component thereof (the “Co-Located Licensor
Lodging Property”), Licensor will notify Licensee and use commercially
reasonable efforts to allow Licensee to negotiate with such developer to Operate
the Vacation Ownership Property as a Licensed Vacation Ownership Property. If,
despite such efforts, such counterparty does not offer Licensee such
opportunity, Licensor shall have no further obligations to Licensee in this
regard (but Licensor’s obligations during the Noncompetition Term shall still
apply).

(b) If Licensor engages in a mixed-use project that includes a Vacation
Ownership Property, Licensor will use commercially reasonable efforts to include
Licensee in same, and if Licensee is not included, Licensor shall not allow the
Hilton Data or the Loyalty Program to be used to conduct direct marketing
activities with respect to the above Vacation Ownership Business component (but
shall have no other restriction on the use of Hilton Data or Loyalty Program for
such projects).

 

9



--------------------------------------------------------------------------------

Section 5.7. Limitations on Licensed Business; Compliance with Contracts.

Licensee shall abide by all territorial and other contractual restrictions
applicable to Licensor that relate to the Licensed Vacation Ownership Business
and are in effect as of the Effective Date (or thereafter, subject to Licensee’s
consent). Licensor will not agree to an extension of the duration, or a
broadening of the scope, of any such restrictions without Licensee’s prior
written consent (which shall be required only during the Noncompetition Term),
except for extending or renewing such agreements in accordance with their terms.
Licensee shall not enter into any agreement with any third party that purports
to limit or restrict Licensor’s right to Operate Licensor Lodging Properties in
any manner that is inconsistent with this Agreement.

Section 5.8. Delegation; Sublicensing.

(a) Licensee may sublicense the Licensed IP

(i) as expressly permitted in this Agreement;

(ii) to Persons other than Licensee who are authorized to manage Licensed
Vacation Ownership Properties under Section 8.3(a), to the extent necessary to
enable such operation; and

(iii) to its Subsidiaries and their respective suppliers, service providers and
contractors, solely (x) to the extent necessary to assist Licensee in conducting
the Licensed Vacation Ownership Business, with respect to the Licensed Marks and
Licensed Content and (y) with the prior written consent of Licensor for Persons
other than Subsidiaries, with respect to the Licensed Software and Licensed
System.

(b) Except as permitted above, Licensee may not sublicense the Licensed IP to
any Person, or use the Licensed IP for the direct or indirect benefit of any
other Person, without Licensor’s prior written consent.

(c) Licensee may also sublicense the Licensed Marks to Licensed HOAs, solely to
the extent necessary for their operation. Licensee shall ensure that all
Licensed HOAs include all information and terms reasonably requested by Licensor
(in a form approved by Licensor) in their sales offering documents, sale, deed
and other agreements with potential buyers, including provisions that
(i) Licensor is a third-party beneficiary with the right to enforce such terms
directly against the Licensed HOA and buyer and (ii) the intended buyer is not
acquiring any rights in or to use any Licensed IP or Hilton Data. Licensee shall
obtain Licensor’s prior written consent before signing any agreement with
respect to the creation, operation, title, deed or sales provisions of any
Licensed HOA. Licensee will, at its expense, submit to Licensor within ninety
(90) days request for the same, information regarding the length of the terms,
renewal rights and expiration dates of all Licensed HOA management agreements.

(d) Licensee is liable for any act or omission by any of its sublicenses that
would breach this Agreement if committed by such Licensee.

(e) The Subsidiaries of each Party may exercise the rights of such Party herein
and are bound by the obligations of such Party herein. A Party is liable for any
act or omission by any of its Affiliates that would breach this Agreement if
committed by such Party.

 

10



--------------------------------------------------------------------------------

Section 5.9. Limited Lodging Operations by Licensee. Notwithstanding the
prohibition on Licensee operating a Lodging Business in Section 9.1, Licensee
may:

(a) On a limited basis, engage in the transient rental of inventory of Vacation
Ownership Properties that are held for development and sale and owned by
Licensee, its Affiliates, an HOA or a third party with which Licensee or its
Affiliates has entered into a development agreement or management agreement
(together, “Licensee Parties”) or that is controlled by Licensee, its Affiliates
or an HOA as a result of a Vacation Ownership Property owner default pending
foreclosure or cure in the ordinary course of business, in each case, solely to
support Licensee’s Vacation Ownership Business. Licensee agrees that all
Licensed Vacation Ownership Properties’ transient rental inventory shall be made
available through the Licensed System and shall not be placed on any third party
platforms or distribution channels.

(b) In the event Licensee acquires a hotel, resort or other transient or
extended stay lodging facilities for the purpose of converting such facilities
into a Vacation Ownership Property, Licensee may during such conversion process
operate such facilities, or a significant portion thereof, as a hotel provided
Licensee shall pursue such conversion in a commercially reasonable manner so as
to limit Licensee’s competition with Licensor in the Lodging Business. The
parties agree Licensee’s obligation in this regard shall be met if Licensee
diligently pursues the conversion and has commenced bona fide sales of Vacation
Ownership Property intervals within 24 months of Licensee’s obtaining ownership,
control or management of such property. If the Licensee fails to commence bona
fide sales of Vacation Ownership Property intervals within the 24-month period,
Licensee shall retain Licensor (for any Licensed Vacation Ownership Properties)
or a third party management company (for any Separate Operations) to manage the
hotel component of the project.

ARTICLE VI

SOURCING

Section 6.1. Sourcing. Licensee will source the furniture, fixtures and
equipment for the Licensed Vacation Ownership Properties in compliance with all
applicable Laws and the Standards and Agreements.

ARTICLE VII

LICENSOR BRAND IDENTITY GUIDELINES; STANDARDS; LOYALTY PROGRAM

Section 7.1. Licensor Brand Identity Guidelines. Licensee shall use the Licensed
Marks solely: (i) in good faith, in a dignified manner and in accordance with
the Licensor Brand Identity Guidelines and good trademark practice in the
Territory; (ii) in a manner that does not harm or jeopardize the value of the
Licensed Marks or their associated goodwill; and (iii) in connection with
activities, products, and services that maintain at all times the high levels of
quality associated with Licensee’s use of the Licensed Marks prior to the
Effective Date. Licensee shall not take any action (or fail to take any action)
that materially harms or jeopardizes (or could reasonably be expected to
materially harm or jeopardize) the value, validity, reputation or goodwill of
the Licensed IP.

Section 7.2. Modified Standards.

(a) Licensor may modify or implement any existing or new Standards during the
Term, effective upon notice to Licensee, provided that (i) Licensor may not
require Licensee to comply with any Standards that, as a whole, place a
disproportionate or discriminatory burden upon Licensee relative to practices
for similarly situated Licensor Lodging Properties, but Licensee acknowledges
that certain Standards may not apply to all of Licensor’s branded hotels and
(ii) Licensee shall have a commercially reasonable time to transition to comply
with the above new Standards (unless new or modified Standards reflect changes
in applicable Laws, in which case, Licensee must adopt such changes sufficiently
promptly to comply with such Laws).

 

11



--------------------------------------------------------------------------------

(b) On an annual basis during the Term, Licensee may submit proposed changes to
the Brand Standards for Licensor’s prior written approval. Licensor shall not
unreasonably withhold its approval to any such changes.

Section 7.3. Loyalty Program Participation.

(a) Licensee shall participate in the Loyalty Program pursuant to the terms in
this Article VII, the Loyalty Program terms, and all additional terms contained
in any other agreement executed between the Parties at any time during the Term
with respect to the Loyalty Program.

(b) Licensor may modify the Loyalty Program terms in its sole discretion,
provided that:

(i) Licensee shall receive commercially reasonable advance notice of any
material changes;

(ii) Owners at Licensed Vacation Ownership Properties maintain the Loyalty
Program status tier level or equivalent that was purchased prior to such notice;

(iii) Licensee may opt out of select programs if they are optional for similarly
situated Licensor Lodging Properties; and

(iv) Licensor will not modify the Loyalty Program in any manner that places a
disproportionate or discriminatory burden upon (x) Licensee relative to
similarly situated participants or (y) owners at Licensed Vacation Ownership
Properties related to other Loyalty Program members.

(c) All Loyalty Program members shall have the right to redeem Loyalty Program
Points for nightly stays at Licensed Vacation Ownership Properties. Licensee
shall provide Loyalty Program members benefits for stays at Licensed Vacation
Ownership Properties, consistent with the tiers and rules of the Loyalty
Program. Licensee shall have sole responsibility for all matters, activities and
disputes involving Loyalty Program members with respect to their stays in
Licensed Vacation Ownership Properties.

(d) So long as the Loyalty Program maintains an air travel mileage partner,
Licensor will use commercially reasonable efforts to allow Licensee to purchase
air travel miles at the same cost as Licensor.

Section 7.4. Exclusivity/Licensee Status. Licensee may not participate in a
loyalty program (or purchase and use loyalty program points) of a Hilton
Competitor unless such loyalty program relates solely to Vacation Ownership
Properties maintained as Separate Operations. Licensor will not authorize
Loyalty Program Points to be used solely for the creation of a Vacation
Ownership Business that conflicts with Licensee’s rights under this Agreement.
Licensor will maintain Licensee’s tier status (or grant comparable tier status
to Licensee) in the Loyalty Program, if Licensee changes the tier structure of
the Loyalty Program during the Term. Licensee may purchase tier status from
Licensor for the Loyalty Program.

 

12



--------------------------------------------------------------------------------

Section 7.5. Sale of Loyalty Program Points. Licensor shall cause Hilton HHonors
Worldwide, L.L.C. (“HHonors LLC”) to sell Loyalty Program Points to Licensee at
cost for a period of 20 years after the Effective Date. Licensor shall cause
HHonors LLC to inform Licensee of the cost per point at the beginning of each
calendar year during such 20 year period. Thereafter, (i) Licensor shall cause
HHonors LLC to sell Loyalty Program Points to Licensee at the market rate (which
shall not be (x) less than cost or (y) more than the amount paid by any other
Person participating in the Loyalty Program who buys the similar quantity of
points on the same terms and is otherwise similarly situated to Licensee),
provided that such market rate is no higher than the price per point paid by any
strategic partner that purchases a comparable volume of points annually on
comparable business terms from HHonors LLC. During the Term and in accordance
with the restrictions in this Article VII, HHonors LLC shall be entitled to
increase the price per point on an annual basis.

Section 7.6. Use of Loyalty Program Points. Licensee may use the Loyalty Program
Points it purchases:

(i) to fulfill benefits related to the Licensed Vacation Ownership Business;

(ii) as awards or incentives associated with the marketing or sale of the
Licensed Vacation Ownership Properties;

(iii) in connection with customer complaints or customer service responses; or

(iv) for any other reason approved by Licensor in advance in writing.

Licensee may not resell or transfer Loyalty Program Points to any other Person
or allow any Person (other than members of the Loyalty Program for end-use
purposes) to do same.

Section 7.7. Conversion to Loyalty Program Points. Licensee can convert points
associated with Licensee’s own point-based reservations and exchange system into
Loyalty Program Points through a Licensed Exchange Program at a conversion rate
to be determined by Licensee. Licensee’s members’ elections to convert such
points to Loyalty Program Points will be irrevocable and irreversible. All costs
and expenses associated with such point conversion shall be the sole
responsibility of Licensee.

ARTICLE VIII

OPERATIONS

Section 8.1. Licensee Operations, Brand Standards. At all times during the Term,
Licensee will, at its sole expense, (i) operate the Licensed Vacation Ownership
Business in strict compliance with all Standards and Agreements and all
applicable Laws; (ii) obtain and maintain all approvals, permits, licenses and
consents required for the operation of the Licensed Vacation Ownership
Properties; and (iii) pay all Taxes relating thereto. Licensee acknowledges
that, although Licensor provides the Standards and Agreements, Licensee has
exclusive day-to-day control of the business and operation of the Licensed
Vacation Ownership Business. Without limiting any obligations in this Agreement
or the Standards and Agreements, Licensee shall, at its sole cost and expense,
comply with its obligations set forth on Exhibit B.

Section 8.2. Employees. Licensee will employ sufficient and suitably qualified
individuals with respect to the Licensed Vacation Ownership Business. Licensee
will ensure that Licensee’s employees at all times comply with the Standards and
Agreements.

 

13



--------------------------------------------------------------------------------

Section 8.3. Management and Operation of the Projects.

(a) Licensee may subcontract or delegate its property-level, non-management
functions with respect to Operating one or more Licensed Vacation Ownership
Properties, such as housekeeping, security and maintenance to vendors without
Licensor’s prior written consent, provided that such functions are delegated or
subcontracted in accordance with the Brand Standards. Licensee may subcontract
or delegate both property-level and management functions to (i) a Subsidiary
without notice to or consent of Licensor or (ii) any other Person, with
Licensor’s prior written consent not to be unreasonably withheld. Licensor
hereby consents to the subcontracting and delegation agreements set forth on
Exhibit L.

(b) Licensee shall require all sublicensees (and all Persons referenced in
Section 8.3(a)) to agree in writing to abide by all terms herein relating to the
Standards and Agreements and protection of the Licensed IP, and Licensee is
liable to Licensor hereunder for any act or omission by a sublicensee or a
Person referenced in Section 8.3(a) that would breach this Agreement if
committed by Licensee. A Party may not license or authorize any Person
(including Subsidiaries) to take any action that such Party is prohibited from
doing under this Agreement, and each Party is liable hereunder for any action by
a Subsidiary that would breach this Agreement if committed by such Party.

Section 8.4. Quality Assurance.

(a) Subject to any pre-existing third-party agreements prohibiting same,
Licensor and its representatives have the right (but not the obligation) to
enter the Licensed Vacation Ownership Properties at any time without notice or
additional permission from Licensee to verify that Licensee is complying with
this Agreement and the Standards and Agreements. Licensee shall provide
commercially reasonable assistance to facilitate such inspections and promptly
(or immediately, for material deficiencies or issues involving health or safety)
take all actions necessary to correct any deficiencies found during any
inspection. If Licensor is required to conduct more than one (1) inspection in
any twelve (12) month period because of Licensee’s failure to comply with the
Standards and Agreements or this Agreement, Licensee shall reimburse Licensor
for the commercially reasonable out-of-pocket costs of such additional
inspections. The results of such inspection are Licensor’s Confidential
Information, and Licensor may use and disclose them for authorized business
purposes.

(b) Licensor’s representatives who travel to the Licensed Vacation Ownership
Properties to perform design review, training, inspections, assistance or other
services shall be permitted, subject to availability, to stay at the relevant
Licensed Vacation Ownership Property and use its facilities (including
commercially reasonable food and beverage consumption) without charge.

Section 8.5. Licensed HOAs Not Controlled By Licensee. If any Licensed HOA not
Controlled by Licensee operates or maintains a Licensed Vacation Ownership
Property in a manner that would constitute a Deflagging Event or an action set
forth in Section 18.3 of this Agreement if committed by Licensee, Licensee shall
promptly notify the Licensed HOA of such failure and request the same be cured
within thirty (30) days. If such failure is not susceptible to being cured
during such 30 day period, Licensee may extend such cure period for such
additional periods as is reasonable under the circumstances if cure is being
diligently pursued, and in no event will such period be more than one year from
the date of the initial notice without Licensor’s prior written consent. If the
Licensed HOA cannot effect cure within such time (or an extension thereof, which
requires Licensor’s prior written consent, not to be unreasonably withheld),
then Licensee shall immediately Deflag such Licensed Vacation Ownership
Property, and the provisions of Section 18.1 shall apply.

 

14



--------------------------------------------------------------------------------

Section 8.6. Employee Discounts. Licensor’s employees may stay at the Licensed
Vacation Ownership Properties (and Licensee’s employees may stay at the Licensor
Lodging Properties) for other business or non-business purposes at reduced rates
(such rates also covering food and beverage costs), subject to the terms and
conditions contained in the Employee Matters Agreement dated as of the date
hereof among the Parties, PHRI and Hilton Domestic Operating Company Inc. (the
“Employee Matters Agreement”). Licensee’s employees may enjoy discounts
consistent with Licensor’s then-current discount offers to its own employees for
in-room amenities, in accordance with the Standards and Agreements and the
Employee Matters Agreement. If Licensor so requests in writing, Licensor’s
employees may enjoy discounts consistent with Licensee’s then-current discount
offers to Licensee’s own employees to purchase units in Licensed Vacation
Ownership Properties.

Section 8.7. Managers. Each Party shall give the other Party notice of one
representative to act as such Party’s primary contact(s) with respect to the
various performance areas and obligations in this Agreement. Each Party may
change one or more of its primary contacts in accordance with the procedures set
forth in Article XXIII. The Parties’ contacts shall fully cooperate to perform
this Agreement and meet regularly or as needed.

ARTICLE IX

LICENSEE OBLIGATIONS

Section 9.1. Lodging Business. During the Term and except as permitted in
Section 5.9 and this Section 9.1, Licensee will not engage in the Lodging
Business under any Trademark anywhere in the world.

Section 9.2. Hilton Competitors. Without Licensor’s prior written consent,
Licensee may not:

(a) merge with or acquire direct or indirect Control of a (x) Hilton Competitor
or (y) Vacation Ownership Business (in either an equity or asset acquisition)
which has entered into an agreement for Operating activities with a Hilton
Competitor;

(b) acquire direct or indirect Control of a Vacation Ownership Business together
with a Lodging Business (in either an equity or asset acquisition); or

(c) be directly or indirectly acquired by, merged into or combined with any
Person other than an Affiliate (in either an equity or asset transaction).

Any purported transaction in violation of this Section 9.2 shall be deemed null
and void at the outset and of no force or effect.

Section 9.3. Acquisitions.

(a) Without Licensor’s prior written consent, Licensee may acquire direct or
indirect Control of a business that is not a Vacation Ownership Business or
Lodging Business (in either an equity or asset acquisition), and Licensee may
(i) operate such new business as Separate Operations or (ii) use the Licensed IP
in connection with such new business, subject to Licensor’s prior written
consent.

(b) Without Licensor’s prior written consent, Licensee may acquire direct or
indirect Control of Vacation Ownership Properties (in either an equity or asset
acquisition) that have never been branded with any Hilton Marks, and Licensee
may operate such Vacation Ownership Properties as (i) Separate Operations or
(ii) new Licensed Vacation Ownership Properties, subject to all terms and
conditions herein regarding same.

 

15



--------------------------------------------------------------------------------

Section 9.4. New Products and Services. Licensee may develop or acquire products
or services that are not in the Vacation Ownership Business but are
substantially similar to products and services being offered at the time by
other Persons who operate a business described in clause (i) of the definition
of “Vacation Ownership Business” of quality similar to Licensee: (i) as Separate
Operations or (ii) subject to Licensor’s prior written consent, as part of the
Licensed Vacation Ownership Business.

Section 9.5. Advertising.

(a) Licensee shall, at its cost and expense, advertise and promote the Licensed
Vacation Ownership Business, in all venues and media, in a first-class,
dignified manner, in compliance with all Standards and Agreements and this
Agreement. Licensee shall ensure that all advertising and promotional materials
used in connection with the Licensed Vacation Ownership Business, in any form or
media (“Marketing Content”) comply with all applicable Laws and the Standards
and Agreements. Notwithstanding the foregoing, Licensee may continue to use all
Marketing Content that Licensee has used prior to the Effective Date, to the
extent such Marketing Content is consistent with the Standards and Agreements,
and will not violate any Standards and Agreements by such use. Licensor has the
right to review (on a periodic basis), and Licensee shall respond to Licensor’s
commercially reasonable requests to submit to Licensor any new Marketing Content
that differs materially from that used by Licensee as of the Effective Date.
Licensee shall promptly revise or cease using any Marketing Content after it
becomes aware (whether from notice from Licensor or otherwise) that it does not
comply with this Agreement, the Standards and Agreements (subject to this
Section 9.5(a)) or applicable Laws.

(b) The Parties will cooperate to facilitate advertising the Licensed Vacation
Ownership Properties in Licensor’s distribution channels, and develop and
exploit new Marketing Content and channels to support the Licensed Vacation
Ownership Business, provided that, in each case, Licensor has sole discretion as
to any specific advertising activities.

(c) The Parties will coordinate all marketing activities provided under this
Agreement, including online demand generation, Internet keyword purchasing and
email marketing (and future successors and equivalents of the foregoing), so as
to prevent current and prospective customers from declining to receive marketing
for Licensor and/or the Loyalty Program.

Section 9.6. Sponsorships/Partnerships.

(a) The Parties shall meet quarterly during the Term to discuss future Marketing
Content and any sponsorship, marketing, endorsement or similar agreements
(“Marketing Agreements”) for the Licensed Vacation Ownership Business between
the Parties and their advertisers.

(b) If Licensor wishes to enter into any Marketing Agreement on an exclusive
basis, and such exclusivity would restrict the Licensed Vacation Ownership
Business, Licensor shall notify Licensee (i) at the quarterly meeting or
(ii) for time-sensitive matters, at least 30 days prior to executing same. In
each case, Licensor shall consult with Licensee and in good faith consider
Licensee’s comments with respect to such agreement; however, for the avoidance
of doubt, nothing in this Section 9.6(b) shall give Licensee the right to block
or delay any such exclusive marketing agreement. Licensor shall have the sole
right to approve and execute any such exclusive Marketing Agreements that
involve the Licensed Marks. However, should Licensor request Licensee
participate in a marketing or similar agreement with respect to co-branded
credit cards, and such arrangement includes a bounty fee or similar payment by
the issuer for acquisitions at Licensee’s Vacation Ownership Properties,
Licensee shall not be required to participate in such marketing activates unless
Licensee receives a share of such payment.

 

16



--------------------------------------------------------------------------------

(c) Licensee shall ensure that all marketing activities, Marketing Content and
Marketing Agreements entered into in connection with the Licensed Vacation
Ownership Business comply with all applicable Laws and the Standards and
Agreements and, absent the prior written consent of Licensor, do not involve a
Hilton Competitor. Licensee shall not use any of the Licensed Marks or
participate in a Marketing Agreement that may subject Licensor to public
ridicule, criticism or controversy or that may substantially tarnish Licensor’s
goodwill.

(d) Licensee may continue to perform under all Marketing Agreements that
Licensee has entered into in writing and made available to Licensor for review
prior to the Effective Date. Licensor acknowledges that Licensee has prior to
the Effective Date entered into certain Marketing Agreements or other
arrangements designed to support the Licensed Exchange Program with Hilton
Competitors, a list of which is attached hereto as Exhibit M. Should Licensee
desire to enter into a new Marketing Agreement or other arrangement with a
Hilton Competitor, or materially expand the scope of such an existing
arrangement, Licensee must first obtain Licensor’s prior written consent.

(e) Licensee may enter into new local Marketing Agreements and enterprise-wide
Marketing Agreements at any time, subject to Licensor’s prior written approval
for all enterprise-wide Marketing Agreements and any new local Marketing
Agreement that differs materially from that used by Licensee as of the Effective
Date. Licensee shall notify Licensor of all proposed new Marketing Agreements
(i) at the quarterly meeting or (ii) for time-sensitive matters, at least 30
days prior to the signing date. Licensor shall not unreasonably withhold its
approval for any Marketing Agreement that does not involve a Hilton Competitor.
In each case, Licensee shall consult with Licensor and in good faith consider
Licensor’s comments with respect to such agreement. Should Licensor determine,
in its reasonable discretion, that a Marketing Agreement does not comply with
this Agreement, the Standards and Agreements (subject to this Section 9.6(e)) or
applicable Laws, then Licensor shall notify Licensee of same and Licensee shall
terminate such Marketing Agreement. Licensee shall respond to Licensor’s
reasonable requests to submit to Licensor any Marketing Content.

Section 9.7. Reservations. Licensee shall, at all times during the Term,
participate in and use the Licensed System and honor all confirmed reservations
referred to the Licensed Vacation Ownership Properties through the Licensed
System.

Section 9.8. Diversion. Licensee shall not divert any business from the Licensed
Vacation Ownership Properties to any other facilities or products (except other
Vacation Ownership Properties through an exchange program or facilities or
products affiliated with Licensor, in each case, as approved by Licensor in its
sole discretion).

Section 9.9. Finances. Licensee shall have sole responsibility for all debts,
liabilities, permits, Taxes and other financial obligations incurred in the
operation of the Licensed Vacation Ownership Business, and make all such
payments when due.

ARTICLE X

SYSTEMS

Section 10.1. Systems. Licensee shall maintain all Licensee Systems in
connection with all Standards and Agreements.

 

17



--------------------------------------------------------------------------------

ARTICLE XI

LICENSOR SERVICES

Section 11.1. Call Center Transfer Services. The Parties have executed the
Marketing Services Agreement, effective as of the Effective Date (the “Marketing
Services Agreement”), which shall govern the transfer of Calls from Licensor to
Licensee. The Marketing Services Agreement shall at a minimum provide that:

(i) it shall terminate automatically, if the Noncompetition Term expires or
terminates (either standing alone or if this Agreement terminates in its
entirety);

(ii) Licensor shall have no service level obligations or required minimums for
transferred Calls; however, for ten years after the Effective Date, Licensor
shall use Reasonable Best Efforts to transfer Calls to Licensee at a level
consistent with past practice prior the Effective Date as adjusted in good faith
to reflect, among other facts and circumstances that could affect the overall
value proposition of the Marketing Services Agreement, overall call volume,
changes to the demographic mix of callers and changes in customers’ preference
or willingness to be presented with Licensed Vacation Ownership Property offers;

(iii) For three years after the Effective Date, Licensor’s existing call center
procedures shall not be changed in a way that negatively and materially affects
the order in which Calls are forwarded by Licensor to third parties, including
Licensee; and

(iv) Licensor shall provide the Call transfer services described therein at cost
for the first 30 years and at market rates thereafter.

All other terms and conditions with respect to such Call transfers shall be set
forth in the Marketing Services Agreement.

Section 11.2. Other Services. Licensor shall otherwise provide services to
Licensee as set forth in all other Party Agreements.

ARTICLE XII

REPAIRS AND MAINTENANCE

Section 12.1. Repairs. Licensee shall ensure that all Licensed Vacation
Ownership Properties are in good repairs and first-class condition and conform
with applicable Laws and the Standards and Agreements.

ARTICLE XIII

INTELLECTUAL PROPERTY

Section 13.1. Ownership/New Marks.

(a) Licensor, together with its Affiliates, is the sole owner of all Licensed
IP, and Licensee will not file to register, register, patent, maintain or renew
any of same. Licensee will not directly or indirectly attack, contest or
otherwise challenge the validity, enforceability or ownership of any Licensed IP
or Hilton Data. Notwithstanding the foregoing, if Licensee is deemed to be the
owner of any Licensed

 

18



--------------------------------------------------------------------------------

IP (or own any rights in any Hilton Data), Licensee hereby assigns and agrees to
assign to Licensor all of such rights in same. Unless Licensee has notified
Licensor that it no longer requires the use of any Licensed Marks, Licensor
shall continue to maintain and renew all Licensed Marks (and file and use
Reasonable Best Efforts to prosecute until registration all new “Licensed Marks”
approved hereunder), so long as Licensee reimburses Licensor for all
commercially reasonable out-of-pocket costs incurred.

(b) Without limiting Section 13.1(a), Licensor agrees that Licensee may
(i) serve as the administrative and technical contact for all domain names and
social or mobile media registrations included in the Licensed Marks, provided
that Licensor shall be the registrant of any such domain names (and social or
mobile media registrations, if and to the extent the trademark owner is intended
to be the registrant) and (ii) file to register corporate, trade, d/b/a and
similar names containing the Licensed Marks, so long as any such registration
does not modify or compromise Licensor’s ownership rights in the Licensed Marks.

(c) If Licensee wishes to use a Licensed Mark in a country or jurisdiction for
which it is not registered as of the Effective Date, it may notify Licensor of
same. The Parties will cooperate to perform all necessary due diligence with
respect to Licensee’s proposed use. Licensor shall not withhold its consent to
any proposed new Trademark if the new Trademark, in Licensor’s good-faith
judgment, would not reasonably be expected to harm or jeopardize the value,
validity, reputation or goodwill of the Licensed Marks or subject Licensor to
any risk of legal liability or an adverse Action anywhere in the world. Any new
Trademark approved by Licensor hereunder shall be owned by Licensor and deemed
to be a “Licensed Mark” hereunder.

Section 13.2. Licensee’s Use of Licensed IP.

(a) Licensee shall use all Licensed IP solely in compliance with applicable Laws
and all Standards and Agreements. Licensee will use all notices and legends for
the Licensed IP that are required by applicable Laws or reasonably requested by
Licensor.

(b) Licensee acknowledges that Licensor may change the stylization, font or
appearance of the Licensed Marks during the Term. Licensee must use the latest
version of the Licensed Marks that Licensor has adopted for its own use, subject
to a commercially reasonable transition period during which Licensee may engage
in traditional “phase out” use of the prior version of the Licensed Marks.

(c) Licensee may use the Trademarks of third parties in connection with
permitted marketing activities in the ordinary course of business in the
Licensed Vacation Ownership Business, provided that, without Licensor’s prior
written consent (whether provided in connection with the Parties’ marketing
activities in Section 9.5 or Section 9.6 or otherwise), Licensee shall not use
(i) the Licensed Marks with any other Trademark in such a manner so as to
suggest (a) a co-branded, combined or composite Trademark or (b) that Licensor
is affiliated with, endorses or sponsors the owner of such Trademark; or
(ii) the Trademarks of any Hilton Competitor in the Licensed Vacation Ownership
Business.

Section 13.3. Enforcement. If Licensee learns of any actual or threatened
unauthorized use of the Licensed IP by any Person, Licensee shall promptly
notify Licensor. Licensor, in its sole discretion, shall decide whether to
commence an Action against such use. If Licensor elects not to bring an Action
and such unauthorized use is materially impairing Licensee’s rights under this
Agreement, Licensor shall not unreasonably refuse a request by Licensee to bring
an Action in its own name. If Licensor refuses such a request, Licensee may not
bring such an Action. If Licensor grants such a request, Licensor may
participate in such Action with counsel of its own choice at its own expense.
The Parties may also elect in their discretion to bring a joint Action. The
Parties shall fully cooperate in any such Action brought in this Section 13.3.
Absent a joint Action or later agreement to the contrary, the Party that brings
any

 

19



--------------------------------------------------------------------------------

Action herein shall control its prosecution, pay all costs and expenses
associated therewith and have the sole right to any and all damages, settlements
and proceeds therefrom; provided that a Party shall not enter into any
settlement or other agreement that would impose any liability or obligations or
have any adverse effect upon on the other Party without its prior written
consent, which consent shall not be unreasonably withheld. Licensee hereby
agrees that this Section 13.3 limits its rights under applicable Laws to
commence an Action against any Person’s unauthorized use of the Licensed IP, and
hereby waives such rights, to the extent they conflict with this Section 13.3.

Section 13.4. Credit Cards.

(a) Licensee may not enter into any agreement with a financial institution or
any other Person to create a co-branded credit card or any co-branded
alternative payment technology (e.g., Google Wallet) without Licensor’s prior
written consent. Should Licensee establish Separate Operations, Licensee may
co-brand a credit card or other payment alternative provided such co-branding
does not include any Hilton Marks and is only utilized in connection with the
Separate Operations.

(b) Licensee shall use the then-current Loyalty Program credit card designated
by Licensor as the exclusive instant credit card issued for down payments,
renewals or other fees in connection with Licensed Vacation Ownership Properties
and honor all nationally recognized credit cards and credit vouchers and enter
into all necessary agreements with issuers therefor.

ARTICLE XIV

CONFIDENTIALITY

Section 14.1. Confidential Information.

(a) Absent the prior written consent of the disclosing Party (the “Disclosing
Party”), the receiving Party (the “Receiving Party”) shall not use any of the
Disclosing Party’s Confidential Information other than as required to perform
this Agreement or exercise its rights hereunder, and shall not disclose any such
Confidential Information to any Person, other than to its Subsidiaries (but not
including Licensee’s Subsidiaries engaged in Separate Operations) and their
respective employees and counsel (and Persons described in Section 8.3(a) who
need to know it for such Party to perform under this Agreement (“Recipients”),
subject to commercially reasonable confidentiality agreements or obligations of
confidentiality (and the provisions of Section 14.2 for Hilton Data). Each Party
shall protect the security of the other Party’s Confidential Information with
the same measures it uses to protect its own most sensitive information, and
shall use at least a commercially reasonable standard of care in this regard.
Each Party is liable for any unauthorized use or disclosure of Confidential
Information by it and its Recipients, and shall promptly notify the other Party
about (and cooperate with the other Party to remediate) any instance of same.

(b) Confidential Information shall not include Information (other than Hilton
Data, for which such exceptions do not apply) that: (i) was in the Receiving
Party’s possession on a non-confidential basis prior to the time of disclosure
to such Party by or on behalf of the Disclosing Party; (ii) was or becomes
generally available to the public other than as a result of a disclosure by the
Receiving Party or its Recipients; (iii) becomes available to such Party on a
non-confidential basis from a source other than the Disclosing Party or its
Recipients; (iv) was independently developed by the Receiving Party without the
use of Confidential Information of the Disclosing Party; or (v) is required to
be disclosed by applicable Laws, subpoena, legal process or document demand (or
to enforce a Party’s rights under this Agreement), provided that the Receiving
Party shall promptly inform the Disclosing Party of any such requirement,
disclose no more Information than as required and cooperate with any efforts by
the Disclosing Party to obtain a protective order or similar treatment.

 

20



--------------------------------------------------------------------------------

Section 14.2. Data and Data Security.

(a) As between Licensor and Licensee, (i) Licensor is the owner of all Hilton
Data and (ii) Licensee is the owner of all Licensee Data. Unless otherwise
specified, to the extent that any data may fall within the definitions of both
Hilton Data and Licensee Data, the use by a Party of such data shall be in
accordance with the rights and restrictions applicable to data owned by such
Party, without regard to the restrictions applicable to the same data to the
extent owned by the other Party.

(b) Subject to all terms and conditions herein, including this Section 14.2(b),
Licensor grants to Licensee during the Term a limited, non-transferable right to
use the Hilton Data: (i) to engage in the promotion of the Licensed Vacation
Ownership Business and (ii) for research and analysis in furtherance of
Licensee’s internal business purposes, in each case solely in connection with
Licensee’s operation of the Licensed Vacation Ownership Business. Except as
otherwise expressly set forth herein, Licensee shall not use the Hilton Data
(including in aggregate form) for any purpose. Without limiting the generality
of the foregoing, in no event shall Hilton Data (including in aggregate form) be
disclosed, sold, assigned, leased or otherwise provided to third parties
(including any non-Subsidiary Licensee Parties and Separate Operations) by
Licensee except as otherwise expressly permitted herein or with Licensor’s prior
written consent. Notwithstanding the above rights, Licensor is not required to
provide any Hilton Data to Licensee to the extent such provision would result in
Licensor’s violation of any applicable Laws, Privacy Policies or Data Security
Policies.

(c) Licensee’s Systems and Licensee’s use of Hilton Data, whether acquired,
obtained or developed prior to or after the Effective Date shall at all times
comply with: (i) this Agreement, all applicable Laws, the Standards and
Agreements and best practices in the industry; and (ii) Licensee’s own Privacy
Policies and Data Security Policies. Licensee shall provide to Licensor all of
its policies and procedures with respect to the Licensee Systems as of the
Effective Date and will not materially change same without Licensor’s prior
written consent. Licensee may not share or disclose Hilton Data to any third
party vendor, or agent of Licensee without Licensor’s prior written consent.
Licensee shall ensure that its third-party vendors that operate, host or
otherwise have access to Licensee Systems or Hilton Data also comply with the
above applicable Laws, the Standards and Agreements, best practices in the
industry and Licensor’s Privacy Policies and Data Security Policies, and in all
agreements with such vendors, shall expressly (i) require such compliance and
(ii) designate Licensor as a third-party beneficiary with the right to enforce
such agreement directly against such vendor with respect to all Hilton Data or
Licensed IP. Other than as permitted under this Agreement, Licensee will not
have, claim or assert any right against or to such Hilton Data.

(d) Licensee will notify Licensor immediately following discovery of any actual,
attempted, suspected or threatened or reasonably foreseeable circumstance that
compromises, or could reasonably be expected to compromise, either physical
security (including security at any facility housing Licensee Systems or
relating to transportation of Licensee Systems or the physical media containing
Licensor’s Confidential Information) or Systems security (including security
control measures of Systems of any variety) of any Licensee Systems used in
connection with the Licensed Vacation Ownership Business (or Systems interacting
with same) in any manner that either does or could reasonably be expected to
permit unauthorized processing, use, disclosure or acquisition of or access to
any Licensee Systems, Hilton Data, or other Confidential Information of
Licensor, or otherwise harm the Licensed Vacation Ownership Business or the
reputation or goodwill of Licensor (a “Security Breach”). Licensee shall remedy
any such breach at its own expense, in compliance with all applicable Laws and
the Standards and Agreements, and a remediation plan approved by Licensor, and
the Parties shall cooperate fully in all such remedial actions. Unless otherwise
required by applicable Laws, Licensee shall not make any notifications to
customers, members or the general public of any such Security Breach without
Licensor’s prior written consent.

 

21



--------------------------------------------------------------------------------

ARTICLE XV

ACCOUNTING AND REPORTS

Section 15.1. Maintenance of Records. Licensee, at its expense, will maintain
and preserve for at least five (5) years (or, if longer, the period of time
required by applicable Laws) after their creation or generation complete and
accurate books, records and accounts for the Licensed Vacation Ownership
Business, in accordance with United States Generally Accepted Accounting
Principles, applicable Laws and the Standards and Agreements.

Section 15.2. Audit. During the Term and for three (3) years thereafter,
Licensor and its representatives have the right, at any time, upon commercially
reasonable notice to Licensee and at Licensor’s cost, to examine, copy and audit
all Information of Licensee for the past five (5) years preceding as is required
to ensure that Licensee complies with this Agreement. Licensee will fully
cooperate with any such audit. If an examination or audit reveals that Licensee
has underpaid Licensor, Licensee will promptly pay to Licensor the amount
underpaid plus interest. If the underpayment is five (5%) or more for the period
being audited, Licensee will reimburse Licensor for all commercially reasonable
costs and expenses connected with the audit. If the examination or audit
establishes a pattern of underreporting, Licensor may require that the financial
reports due hereunder be audited by an internationally recognized independent
accounting firm.

Section 15.3. Royalty and Fee Reporting. During the Term and Tail Period, and
for a period of at least one (1) year thereafter, Licensee agrees that it shall,
at Licensee’s expense, maintain accurate and complete records with respect to
the basis upon which the Royalties and fees are calculated under this Agreement.
Upon reasonable advance notice to Licensee, such records shall be open for
inspection by representatives of Licensor during Licensee’s regular business
hours. Licensor has the right to inspect the records of all Licensee Parties to
the extent that such records are relevant to how the Royalties and fees were
calculated under this Agreement.

ARTICLE XVI

INDEMNIFICATION; INSURANCE

Section 16.1. Indemnification.

(a) Licensee shall indemnify, defend at its expense and hold harmless Licensor
and its Subsidiaries and their respective officers, directors, agents, employees
and representatives (“Related Parties”) from and against any and all losses,
costs, liabilities, damages, judgments, settlements, fees, claims, demands and
expenses (including commercially reasonable attorneys’ fees and costs of suit)
(“Losses”) resulting from (i) third-party claims based upon (w) Licensee’s
breach of this Agreement or any representation, warranty or covenant herein,
(x) the operation of its Vacation Ownership Business, and all acts and omissions
in connection therewith, (y) Licensee’s use of or access to the Licensed IP or
Hilton Data other than as expressly authorized herein and (z) Licensor’s use as
authorized herein of any content provided by Licensee under Section 1.2 and/or
(ii) claims based upon any Security Breach or any unauthorized use, processing
or disclosure of any Hilton Data.

 

22



--------------------------------------------------------------------------------

(b) Licensor shall indemnify, defend at its expense and hold harmless Licensee
and its Subsidiaries and their Related Parties from and against all Losses
resulting from third-party claims based upon (i) Licensor’s breach of this
Agreement or any representation, warranty or covenant herein, (ii) Licensor and
its Subsidiaries’ operation of their businesses, and all of their acts and
omissions in connection therewith or (iii) Licensee’s use of the Licensed IP as
expressly authorized herein.

(c) A Party receiving notice of an indemnified claim herein shall promptly
notify the other Party. The indemnified Party may, at its expense, employ
separate counsel and participate in (but not control) the defense, compromise or
settlement of such claim, and shall fully cooperate with the indemnifying Party
in connection therewith. Neither Party shall settle or compromise an indemnified
claim in any manner that adversely affects the other Party without its prior
written consent.

Section 16.2. Insurance Policies. Licensee shall obtain and maintain at all
times during the Term and thereafter, to the extent any such policies require
coverage at the time a claim is made (unless such requirement is waived pursuant
to Licensor’s prior written consent), insurance of the following types:

(a) Commercial General Liability Insurance including coverage for premises and
operations, contractual liability, bodily injury, personal injury, advertising
injury, property damage, innkeeper’s liability and liquor liability if
applicable with a minimum policy limit of $25,000,000 USD per occurrence.

(b) Business Automobile Liability Insurance with coverage for any auto or
vehicle whether owned, non-owned, hired, leased or otherwise used in the
performance of this Agreement with limits of $25,000,000 USD combined single
limit each accident.

(c) Crime, Employee Dishonesty Insurance with coverage for loss arising out of
or in connection with any fraudulent or dishonest acts committed by the
employees, acting alone or in collusion with others, in an amount of at least
$2,000,000 USD.

(d) Employment Practice Liability Insurance shall be obtained in an amount no
less than $1,000,000 USD. Such insurance shall include coverage for “mass”/class
action multi-party claims, and shall specifically amend the definition of
“Employer” to include both “Owner” and “Manager,” regardless of who is the
statutory employer.

(e) Property Damage and Business Interruption Insurance as follows:

(i) Property Damage and Business Interruption insurance on a special causes of
loss policy form (“all-risk”), covering one hundred percent (100%) of the
insurable replacement value of the building and its contents, and for full
recovery of the net profits and continuing expenses for the property (including
rental value and franchise fees) for a twelve (12) month period must be carried.
The policy must include coverage for the peril of windstorm, earthquake, and
flood with limits as close to replacement cost of the building as is available
at commercially reasonable prices. Limits below full replacement cost should be
based on a professional study probable maximum loss.

(ii) Broad form Boiler and Machinery Insurance, including business interruption
coverage, against loss from accidental damage to, or from the explosion of,
boilers, air conditioning systems, including refrigeration and heating
apparatus, pressure vessels and pressure pipes in an amount equal to one hundred
percent (100%) of the actual replacement value of such items plus full recovery
of the net profits and continuing expenses of the property.

 

23



--------------------------------------------------------------------------------

(iii) Terrorism Insurance coverage for both first party damage and third party
liability either stand-alone, through a government operated or mandated pool, or
as part of the General Liability coverage and the Property Damage and Business
Interruption coverage.

(f) Workers’ Compensation Insurance per applicable Laws and Employers Liability
insurance with a limit not less than $1,000,000 USD each accident for bodily
injury, $100,000,000 USD each employee for bodily injury by disease, and
$1,000,000 USD policy limit for disease.

(g) Cyber Liability Insurance, including but not limited to coverage for privacy
and network security liability: 1st and 3rd party liability, wrongful disclosure
of data, breach of security, downtown, identification theft, credit monitoring
service and with a minimum policy limit of $3,500,000 USD each occurrence of
claim.

(h) Upon sixty (60) days written notice, such other insurance in such amounts as
Licensor may reasonably request against such other insurable hazards common in
the industry, taking into account the changing circumstances in the law and
insurance marketplace.

Section 16.3. Insurance Requirements.

(a) Licensee shall purchase the insurance in Section 16.2 solely from insurance
companies with a financial rating acceptable to Licensor, which shall be no less
than A—VII if rated by the company A.M. Best. Licensee shall provide evidence to
Licensor via certificate (initial coverage, renewal or change in limits) by fax,
email or upload to Licensor (or Licensor’s external partner as indicated by
Licensor to Licensee) of its compliance with Section 16.2 and Section 16.3
herein.

(b) With the exception of Boiler & Machinery and Workers’ Compensation, all
insurance policies must name Licensor and its Affiliates and their respective
past and current employees, officers and directors as additional insureds.
Licensor shall cause all policies to be endorsed to be primary insurance with no
recourse to, or contribution from, other similar insurance, if any, which may be
carried by Licensor or its Affiliates.

(c) Requests by Licensee to modify requirements for Earthquake, Flood, Windstorm
or Terrorism may be submitted to Licensor’s “Risk Management” division for
consideration. Guidelines for such requests may be requested from
RiskManagement@hilton.com.

(d) If Licensee breaches its obligations under Section 16.2 or Section 16.3,
Licensor may (but is not obligated to) obtain and maintain insurance to remedy
such breach without notifying Licensee, and Licensee shall immediately reimburse
Licensor for all costs and premiums in this regard.

Section 16.4. Licensee’s Obligations. Licensor makes no representation, implied
or express, that the foregoing insurance requirements are adequate to protect
Licensee from its potential liability relating to this Agreement or the Licensed
Vacation Ownership Business. The insurance coverage requirements do not limit
Licensee’s indemnification or other liabilities to Licensor under this
Agreement. Any failure of Licensor to demand evidence of compliance by Licensee
with Section 16.2 or Section 16.3 shall not be construed as a waiver of
Licensee’s obligations.

Section 16.5. Contribution. If a Party’s indemnification obligations herein are
unavailable, unenforceable or insufficient to indemnify, hold harmless and
defend the indemnified Party and its Related Parties from an indemnified claim
herein, the indemnifying Party will, to the fullest extent permitted by
applicable Laws, contribute to the Losses of any indemnified parties for an
indemnified claim, in proportion to the relative fault of the indemnifying Party
in relation to such claim.

 

24



--------------------------------------------------------------------------------

ARTICLE XVII

TRANSFERS

Section 17.1. By Licensee. Without the prior written consent of Licensor,
Licensee cannot assign, mortgage or pledge its rights under this Agreement, in
whole or in part, to any Person other than an assignment of this Agreement in
its entirety to an Affiliate, solely as part of an internal reorganization for
tax or administrative purposes, and solely if (i) Licensee guarantees the
performance of such Affiliate thereafter and (ii) the assignee is the ultimate
parent entity in Licensee’s organization or otherwise has the power to control
the actions of all of Licensee’s Affiliates receiving the benefit of this
Agreement. For clarity, this Agreement shall be construed as an agreement for
the personal services of Licensee in its current form as a non-bankrupt entity,
and Licensee may not assume this Agreement (or assign this Agreement to any
other Person, including an Affiliate) in bankruptcy without Licensor’s prior
written consent. Without the prior written consent of Licensor, Licensee shall
not permit a tax sale, seizure, security interest, lien, mortgage or encumbrance
or attachment to occur with respect to any Licensed Vacation Ownership Property.

Section 17.2. By Licensor. Licensor may assign this Agreement, in whole or in
part, in its discretion, provided that any successor or acquirer must assume in
writing all of Licensor’s obligations hereunder. Licensor may delegate its
obligations herein to any Person, provided that Licensor is obligated hereunder
for such Person’s acts or omissions.

Section 17.3. By Either Party. Any purported assignment, sublicense, acquisition
or other transaction with a third party in violation of any provision of this
Agreement shall be null and void at the outset. In the event of a permitted
assignment hereunder, this Agreement will be binding upon and inure to the
benefit of the Parties’ permitted successors or assigns.

ARTICLE XVIII

BREACH, DEFAULT, AND REMEDIES

Section 18.1. Deflagging. Upon the occurrence of any of the events below (each a
“Deflagging Event”), without limiting its other rights and remedies herein,
Licensor has the right to require Licensee to Deflag the applicable Licensed
Vacation Ownership Property and terminate access to or use of all Licensed IP,
Hilton Data and Loyalty Program by the applicable Licensed Vacation Ownership
Property, whether or not it is Controlled by an HOA or Controlled by Licensee
(the “Deflagged Property”), and Licensor may exercise the applicable remedy as
set forth below:

(a) If execution is levied against any Licensed Vacation Ownership Property in
connection with a final, non-appealable judgment for the payment of an amount in
excess of $10,000,000 USD (as adjusted annually after the Effective Date by the
CPI Adjustment), or a suit to foreclose any lien, mortgage or security interest
(except for foreclosures with respect to consumer financing and mechanics liens
that are placed on such Licensed Vacation Ownership Property in the ordinary
course of business) on such Licensed Vacation Ownership Property or any property
necessary for the operation of such Licensed Vacation Ownership Property in
accordance with Standards and Agreements, is initiated and not vacated within
ninety (90) days, then Licensor may issue of notice of breach to Licensee with
respect to such Licensed Vacation Ownership Property. Licensee shall have thirty
(30) days following notice of breach to post a bond or provide other financial
assurances reasonably acceptable to Licensor that such Licensed Vacation
Ownership Property can continue to operate as part of the Licensed Vacation
Ownership Business in accordance with this Agreement. Licensee’s failure to
obtain such bond or provide adequate financial assurances is a Deflagging Event
and Licensor may Deflag such Licensed Vacation Ownership Property immediately
upon notice to Licensee.

 

25



--------------------------------------------------------------------------------

(b) An on-going threat or danger to public health or safety occurs at any
Licensed Vacation Ownership Property, and such occurrence has or is reasonably
expected to have a substantial, material and adverse effect on such Licensed
Vacation Ownership Property, Licensor, the Licensed IP or any goodwill
associated therewith, Licensee will notify Licensor of the threat or danger and
Licensee will provide Licensor with a plan to address such threat or danger in a
manner reasonably acceptable to Licensor, which plan may include proposed
arrangements to accommodate guests at alternative lodging facilities. Depending
on the severity of such threat or danger, Licensor may suspend or remove such
Licensed Vacation Ownership Property from the Licensed IP, Hilton Data and
Loyalty Program until resolution of the threat or danger. If the threat or
danger to public health or safety is not eliminated within six (6) months and
Licensee fails to develop a plan to address such threat or danger in a manner
reasonably acceptable to Licensor, it shall be a Deflagging Event and Licensor
may Deflag such Licensed Vacation Ownership Property, immediately upon notice to
Licensee.

(c) Except where the failure to meet the applicable thresholds for performance
under the quality assurance audit system at such Licensed Vacation Ownership
Property is directly a result of Licensor’s actions or inactions with respect to
the provision of management services or shared services at such Licensed
Vacation Ownership Property, it shall be a Deflagging Event if Licensed Vacation
Ownership Property fails to achieve the thresholds of performance established by
the Licensor’s quality assurance audit system and such failure has not been
cured within the applicable cure period under the quality assurance audit system
which shall not be less than thirty (30) days. If Licensee fails to cure or
enter into a remediation arrangement with Licensor within ninety (90) days
following the date of the Deflagging Event, or fails to improve the performance
of such Licensed Vacation Ownership Property in accordance with the remediation
arrangement, Licensor may Deflag such Licensed Vacation Ownership Property,
immediately upon notice to Licensee.

(d) If any Licensed Vacation Ownership Property is not Operated in compliance
with the Standards and Agreements and this Agreement, Licensor may issue a
notice of breach to Licensee with respect to such Licensed Vacation Ownership
Property. If Licensee fails to cure the breach within the time period specified
in the notice, which shall not be less than thirty (30) days, it shall be a
Deflagging Event. If Licensee fails to cure or enter into a remediation
arrangement with Licensor within sixty (60) days following the date of the
Deflagging Event, or fails to improve the performance of such Licensed Vacation
Ownership Property in accordance with the remediation arrangement, Licensor may
Deflag such Licensed Vacation Ownership Property, immediately upon notice to
Licensee.

(e) Any Deflagging Event shall not affect the rights of the other Licensed
Vacation Ownership Properties hereunder. Upon notice from Licensor of
Deflagging, Licensee shall notify the Deflagged Property within 30 days, and
starting from the date of Deflagging, Licensee will comply with the terms of
Section 19.1 with respect to such property. If Licensee then wishes to continue
to operate the Deflagged Property, Licensee may operate it solely as a Separate
Operation. This Section 18.1 is cumulative with, and shall not limit Licensor’s
rights under Section 18.3.

(f) If Licensee fails to operate any Sales Facility or Member Service Center in
compliance with the Standards and Agreements or this Agreement, then Licensor
may issue a notice of breach with respect to such failure. If Licensee fails to
remedy within thirty (30) days of such notice, then Licensor may require
Licensee to close such Sales Facility or Member Service Center or cease to
operate such Sales Facility or Member Service Center as part of the Licensed
Vacation Ownership Business.

 

26



--------------------------------------------------------------------------------

(g) Upon the occurrence of a Deflagging Event, without limiting its other rights
and remedies herein, Licensee shall not develop new phases of such Licensed
Vacation Ownership Property as determined by Licensor its sole discretion until
the breach is cured.

Section 18.2. Termination by Licensor for Bankruptcy by Licensee. Licensor may
immediately terminate this Agreement, effective upon notice to the Licensee, if
Licensee dissolves, liquidates, ceases business operations (excluding a merger
into another entity that continues such operations thereafter), becomes
insolvent, generally does not pay its debts as they become due or files a
voluntary petition (or consents to an involuntary petition) or an involuntary
petition is filed and is not dismissed within sixty (60) days under any
bankruptcy, insolvency or similar Laws.

Section 18.3. Termination by Licensor For Breach by Licensee. Licensor may
immediately terminate this Agreement in its entirety, effective upon notice to
Licensee, if at any time during the Term:

(a) (i) 25% or more of the Licensed Vacation Ownership Properties are failing
the performance thresholds of Licensor’s then-current quality assurance system
for Vacation Ownership Properties or (ii) Licensee’s overall customer
satisfaction score for all Licensed Vacation Ownership Properties is less than
60, and in each case of (i) and (ii), such failure has not been cured within the
applicable cure period under the quality assurance or customer satisfaction
audit system, which shall not be less than thirty (30) days or (iii) Licensee
fails to operate any Licensed Vacation Ownership Property in compliance with
this Agreement or the Standards and Agreements, or otherwise breaches any of the
foregoing, and such failure or breach has a material adverse effect on the
business, goodwill, operations, assets, liabilities (actual or contingent) or
financial condition of Licensor and its Subsidiaries, taken as a whole;

(b) Licensee timely fails to pay any amounts due herein in excess of (i) $5
million USD (as adjusted annually after the Effective Date by the CPI, or its
equivalent, if the CPI is unavailable, the “CPI Adjustment”) and does not cure
such payment within fifteen (15) days or (ii) $3 million USD (subject to the CPI
Adjustment) two (2) or more times within any twenty-four (24) month period;

(c) A threat or danger to public health or safety occurs at any Licensed
Vacation Ownership Property, and such occurrence has a material adverse effect
on the business, goodwill, operations, assets, liabilities (actual or
contingent) or financial condition of Licensor and its Subsidiaries, taken as a
whole;

(d) Licensee directly or indirectly becomes an Affiliate of a Person who is
(i) (x) owned or Controlled by, or is acting on behalf of any Governmental
Entity of any country that is subject to comprehensive U.S. sanctions in force;
(y) located in, organized under the laws of or ordinarily resident in any such
country; or (c) identified by any Governmental Entity as a person with whom
dealings and transactions by Licensee are prohibited or restricted or (ii) a
Hilton Competitor, unless the Hilton Competitor’s Vacation Ownership Business is
managed thereafter as a Separate Operation;

(e) Licensee breaches Section 9.2 (without giving effect to the provisions
therein that would render any breaching transaction null and void) or
Section 9.3; or

(f) Licensee (i) contests in any Action Licensor’s ownership or the validity of
the Licensed IP or Hilton Data or assists any other Person to do same;
(ii) assigns this Agreement in violation of Section 17.1 (without giving effect
to the provisions in Section 17.3 that would render such assignment null and
void); (iii) intentionally submits false information or maintains false records
or books with respect to its payment obligations herein; (iv) has a senior
executive or board member that is convicted of a felony (or any other crime that
is reasonably likely to harm Licensor, the Licensed Marks or their goodwill); or
(v) is the subject of publicly disclosed information that harms any licenses or
permits held by Licensor or its Subsidiaries or their stature with any
Governmental Entity.

 

27



--------------------------------------------------------------------------------

Section 18.4. Termination of Corporate Name Rights. Licensee’s license to use
the Licensed Marks as a trade, corporate, d/b/a or similar name shall terminate
automatically if: (x) the aggregate number of units of accommodation in the
Licensed Vacation Ownership Business falls below two-thirds of the total number
of units of accommodation in Licensee’s entire Vacation Ownership Business;
(y) if Licensee, directly or indirectly, merges with or into or acquires Control
of the assets of Marriott International, Inc., Marriott Vacations Worldwide
Corporation, Hyatt Hotels Corporation, Wyndham Worldwide Corporation, and
Interval Leisure Group, Inc. or their respective Affiliates and Licensee or any
such other Person uses the brands of such Persons in any business after such
acquisition or (z) Licensee becomes an Affiliate of a Hilton Competitor, in each
case regardless of whether the Licensed Vacation Ownership Business is operated
as a Separate Operation.

Section 18.5. Suspension. Upon a default under Section 18.3(a) or
Section 18.3(c), without limiting its other rights and remedies herein, Licensor
has the right to (i) suspend Licensee’s access to and use of all Licensed IP
and/or Hilton Data (other than the Licensed Marks and Licensed Content) until
such breach is cured.

ARTICLE XIX

POST TERMINATION OBLIGATIONS

Section 19.1. After Termination. On termination or expiration of this Agreement,
Licensee will:

(a) within 10 days, pay all sums due and owing to Licensor, including all costs
and expenses incurred by Licensor in obtaining injunctive relief in connection
with the enforcement of this Agreement;

(b) cease using (and at Licensor’s option, securely destroy or return when
applicable) the Licensed IP and Hilton Data according to the following
deadlines:

(i) immediately, cease creating new advertising, marketing and promotional
materials in any form or media that contain the Licensed Marks;

(ii) immediately, cease all access to and use of Licensor’s Confidential
Information;

(iii) within 10 days, cease all access to the Licensed System;

(iv) within 10 days, at Licensor’s option, securely destroy or return to
Licensor all of Licensor’s Confidential Information;

(v) within 20 days, delete all uses of Licensed Marks from all websites, social
and mobile media and other digital or electronic venues in Licensee’s possession
or control and establish Licensor’s designated employees as all contact names on
any registrations or reservations for domain names, social, mobile media and
similar identifiers;

(vi) within 30 days, file to change or transfer to Licensor, at Licensor’s
option, all corporate, trade and d/b/a names and vanity telephone numbers to
names (or numbers corresponding to names) that do not contain any Licensed
Marks;

 

28



--------------------------------------------------------------------------------

(vii) within 60 days, cease using all Licensed Content in digital or electronic
media;

(viii) within 6 months, cease using all business cards, stationery, brochures,
portable signage and all other printed matter and collateral that is visible to
the public and bears the Licensed Marks;

(ix) within 1 year, remove the Licensed Marks from all motor vehicles and large
outdoor signage; and

(x) in the next replacement cycle, cease using all internal office collateral
that is not visible to the public and bears the Licensed Marks.

Section 19.2. Liquidated Damages. Each Party agrees that the termination of this
Agreement due to the fault of Licensee will cause substantial damage to
Licensor, and without limiting Licensor’s right to seek injunctive or equitable
relief, Licensor may in its sole discretion elect to receive, in lieu of actual
damages, a payment of liquidated damages not as a penalty, but as a commercially
reasonable estimate of the minimum just and fair compensation for its lost
profits and/or direct damages. If Licensor so elects, such liquidated damages
will be due thirty (30) days following any termination of this Agreement and
shall be an amount equal to the net present value as of the termination date of
all unpaid Royalties and fees under Article III that Licensor expected (had
Licensee not breached) to collect for the remainder of the Term. A discount rate
of 8% shall be used to determine the net present value.

Section 19.3. Cross-Default. Upon termination of this Agreement, all Standards
and Agreements shall automatically terminate.

Section 19.4. Survival. Section 1.1(b), Article III (for fees accruing prior to
termination date), Section 4.2, Section 13.1, Section 14.1, Section 14.2(a),
Section 15.1–Section 15.3, Section 16.1 and Section 16.5, Article XIX and
Article XXI–Article XXV shall survive the expiration or termination of this
Agreement.

ARTICLE XX

COMPLIANCE WITH LAWS

Section 20.1. Applicable Laws. At all times during the Term, Licensee will
(i) at its sole expense, operate the Licensed Vacation Ownership Business in
strict compliance with all applicable Laws and (ii) subject to reimbursement by
Licensor for its commercially reasonable out-of-pocket costs, provide Licensor
with all information relating to the Licensed Vacation Ownership Business that
is necessary or desirable to allow Licensor to comply with all applicable Laws.

Section 20.2. Notice of Events.

(a) Licensee shall promptly provide to Licensor all Information Licensor
reasonably requests about Licensee and its Subsidiaries (including its and their
respective beneficial owners, officers, directors, shareholders, partners or
members) and/or the Licensed Vacation Ownership Business and the Licensed
Vacation Ownership Properties;

(b) Licensee shall give Licensor notice within ten (10) business days of (i) any
occurrence that reasonably could materially adversely affect any Licensed
Vacation Ownership Property, the Licensed Vacation Ownership Business or the
financial condition of Licensee, (ii) any communication from a Governmental
Entity alleging that the Licensed Vacation Ownership Business (or Licensee’s

 

29



--------------------------------------------------------------------------------

Operating of same) fails to comply with any Laws, or that may materially
adversely affect the Operation or financial condition of Licensee or the
Licensed Vacation Ownership Business or (iii) any potential or pending Action of
which Licensee becomes aware (x) that names Licensor or its Subsidiaries, the
Licensed IP or Hilton Data, (y) that would be reasonably likely to have a
material adverse effect on the Licensed Vacation Ownership Business, the
Licensed IP or Hilton Data or (z) with respect to which the amount in
controversy relating to the Licensed Vacation Ownership Business exceeds five
million dollars ($5,000,000 USD).

ARTICLE XXI

RELATIONSHIP OF PARTIES

Section 21.1. Consent Standard. Any consent or approval given under this
Agreement may be given or withheld by a Party in its sole discretion, unless
otherwise specified.

Section 21.2. Independent Contractor. The Parties are independent contractors,
and nothing in this Agreement is intended to constitute or deem either Party as
an agent, legal representative, fiduciary, subsidiary, joint venturer, partner,
manager, employee or servant of the other Party for any purpose, provided that
Licensor may act on Licensee’s behalf as Licensee’s agent for purposes of
booking reservations at any Licensed Vacation Ownership Property. Nothing in
this Agreement authorizes either Party to make, provide, or enter into any
contract, agreement, warranty or representation on the other Party’s behalf or
to incur any debt or other obligation in the other Party’s name.

ARTICLE XXII

GOVERNING LAW/DISPUTE RESOLUTION

Section 22.1. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York without reference to any
choice-of-law or conflicts of law principles that would result in the
application of the laws of a different jurisdiction.

Section 22.2. Negotiation. In the event of a dispute arising out of or in
connection with this Agreement (including its interpretation, performance or
validity) (collectively, “Agreement Disputes”), the general counsels of the
relevant Parties (or such other individuals designated thereby) shall negotiate
for a maximum of 21 days (or a mutually-agreed extension) (such period of days,
the “Negotiation Period”) from the time of receipt by a Party of written notice
of such Agreement Dispute. The relevant Parties shall not assert the defenses of
statute of limitations and laches for any delays arising due to the procedures
in Sections 22.2 or 22.3.

Section 22.3. Mediation. If the Parties have not timely resolved the Agreement
Dispute under Section 22.2, the Parties agree to submit the Agreement Dispute
within to mediation no later than 10 days following the end of the Negotiation
Period, with such mediation to be conducted in accordance with the Mediation
Procedure of the International Institute for Conflict Prevention and Resolution
(“CPR”). The Parties to the Agreement Dispute agree to bear equally the CPR and
mediator’s costs. The Parties agree to participate in good faith in the
mediation for a maximum of 14 days (or a mutually agreed extension). If the
Parties have not timely resolved the Agreement Dispute pursuant to this
Section 22.3, either Party may then bring an action in accordance with Sections
22.4 and 22.5 herein.

Section 22.4. Consent to Jurisdiction. Each Party irrevocably submits to the
exclusive jurisdiction of (a) the Court of Chancery of the State of Delaware or
(b) if such court does not have subject matter jurisdiction, any other state or
federal court located within the County of New Castle in the

 

30



--------------------------------------------------------------------------------

State of Delaware, to resolve any Agreement Dispute that is not resolved
pursuant to Sections 22.2 or 22.3. Any judgment of such court may be enforced by
any court of competent jurisdiction. Further, notwithstanding Sections 22.2 and
22.3, either Party may apply to the above courts set forth in Section 22.4(a) &
22.4(b) above for a temporary restraining order or similar emergency relief
during the process set forth in Sections 22.2 and 22.3. Each of the Parties
agrees that service by U.S. registered mail to such Party’s respective address
set forth above shall be effective service of process for any of the above
Actions and irrevocably and unconditionally waives any objection to the laying
of venue of any Action in accordance with this Section 22.4. Nothing in this
Section 22.4 shall limit or restrict the Parties from agreeing to arbitrate any
Agreement Dispute pursuant to mutually-agreed procedures.

Section 22.5. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, INCLUDING ANY AGREEMENT DISPUTE.

Section 22.6. Confidentiality. All information and communications between the
Parties relating to an Agreement Dispute and/or under the procedures in Sections
22.2 and 22.3 shall be considered “Confidential Information” under Article XIV
herein.

Section 22.7. Continuity of Performance. Unless otherwise agreed in writing, the
Parties shall continue to perform under this Agreement during the course of
dispute resolution under this Article XXII with respect to all matters not
subject thereto.

ARTICLE XXIII

NOTICES

All notices under this Agreement shall be in English, in writing and given or
made by delivery in person, by overnight courier service, by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Article XXIII):

To Licensor:

Hilton Worldwide Holdings Inc.

7930 Jones Branch Drive, Suite 1100

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 883-6188

To Licensee:

Hilton Grand Vacations Inc.

6355 MetroWest Boulevard, Suite 180

Orlando, Florida 32835

Attn: General Counsel

Facsimile: (407) 722-3776

 

31



--------------------------------------------------------------------------------

ARTICLE XXIV

MISCELLANEOUS

Section 24.1. Complete Agreement; Construction. This Agreement, including the
Exhibits, shall constitute the entire agreement between the Parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments, course of dealings and writings with respect to such subject
matter.

Section 24.2. Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties. Facsimile or PDF
signature shall serve as originals for purposes of binding the Parties hereto.

Section 24.3. Amendment. This Agreement may not be modified or waived in whole
or in part except by an agreement in writing signed by Licensor and Licensee.

Section 24.4. Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

Section 24.5. Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 24.6. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, and such provision shall be interpreted to fullest extent possible
consistent with the Parties’ intent. Further, the Parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 24.7. Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

Section 24.8. No Waiver. No failure to exercise and no delay in exercising, on
the part of any Party, any right, remedy, power or privilege hereunder shall
operate as a waiver hereof or thereof; nor shall any single or partial exercise
of any right, remedy, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 24.9. Cumulative Remedies. No right or remedy conferred upon or reserved
to Licensor or Licensee by this Agreement is intended to be, nor will be, deemed
exclusive of any other right or remedy herein or by law or equity provided or
permitted, but each will be cumulative of every other right or remedy.

Section 24.10. Force Majeure. Neither Party (or any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation or Licensee’s obligations under Article XIV)
under this Agreement (which is an “Ancillary Agreement” as

 

32



--------------------------------------------------------------------------------

defined in the Distribution Agreement), so long as and to the extent to which
the fulfillment of such obligation is prevented, frustrated, hindered or delayed
as a consequence of circumstances of Force Majeure. A Party claiming the benefit
of this provision shall, as soon as reasonably practicable after the occurrence
of any such event: (a) notify the other Party of the nature and extent of any
such Force Majeure condition and (b) use due diligence to remove any such causes
and resume performance under this Agreement as soon as feasible.

ARTICLE XXV

WARRANTIES

Section 25.1. By Each Party. Without modifying the Distribution Agreement, each
Party represents and warrants to the other Party that: (i) the warranting Party
has full power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement and (ii) this Agreement has been
duly executed and delivered by the warranting Party and, assuming the due
execution and delivery of this Agreement by both Parties, constitutes a valid
and binding agreement of the warranting Party enforceable against the warranting
Party in accordance with its terms.

Section 25.2. Disclaimer. Except as expressly set forth in Section 25.1, each
Party disclaims any representations and warranties, either express or implied,
with respect to this Agreement, and Licensor disclaims any representations and
warranties, either express or implied, with respect to the Licensed Marks,
including any warranty of ownership, non-infringement, suitability, value,
fitness for use or non-infringement of third party rights.

Section 25.3. Limitation on Damages. Except for claims arising under or breaches
of Article XVI, neither Party will be liable to the other Party for any
(i) special, incidental, indirect, exemplary, punitive or consequential damages
or (ii) except for Licensor’s reasonably estimated lost profits included in the
liquidated damages payment in Section 19.2, lost profits, in each case, relating
to this Agreement, regardless of whether such Party has been notified of the
possibility or the foreseeability thereof.

[Signature Page Follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

HILTON WORLDWIDE HOLDINGS INC. By:   /s/ W. Steven Standefer Name:   W. Steven
Standefer Title:   Senior Vice President HILTON GRAND VACATIONS INC. By:   /s/
Mark Wang Name:   Mark Wang Title:   President and CEO



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

(1) “Action” shall mean any demand, action, claim, suit, countersuit,
arbitration, inquiry, subpoena, case, litigation, proceeding or investigation
(whether civil, criminal, administrative or investigative) by or before any
court or grand jury, any Governmental Entity or any arbitration or mediation
tribunal.

(2) “Acquired Vacation Business” has the meaning set forth in Section 2.6(a).

(3) “Acquired Vacation Property Inventory” has the meaning set forth in
Section 2.6(c).

(4) “Affiliate” shall mean, when used with respect to any Person, another Person
that directly or indirectly Controls, is Controlled by or is under common
Control with such Person. For clarity, Licensor, Licensee and PHRI (and their
respective Subsidiaries after the Effective Date) shall not be deemed to be
Affiliates of each other in this Agreement.

(5) “Agreement” means this HGV License Agreement, including all Exhibits and
Schedules, as each may be amended by the Parties from time to time.

(6) “Blocked Person” shall mean (i) a Person designated by the U.S. Department
of Treasury’s Office of Foreign Assets Control as a “specially designated
national or blocked person” or similar status; (ii) a Person described in
Section 1 of U.S. Executive Order 13224, issued on September 23, 2001; or
(iii) a Person otherwise identified by government or legal authority as a Person
with whom Licensor, Licensee or any of their Affiliates, are prohibited from
transacting business As of the Effective Date, a list of such designations and
the text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

(7) “Brand Standards” shall mean the guidelines developed for use with the
Licensed Vacation Ownership Business as modified, amended or supplemented from
time to time in accordance with Article VII, which include without limitation
standards and specifications related to health, fire and life safety, security,
guest services and assistance, quality assurance as well as design and
construction standards, it being acknowledged Brand Standards differ from other
Licensor brand standards in a manner to reflect appropriate differences between
hotel service levels and service levels applicable to the Licensed Vacation
Ownership Business.

(8) “Call” has the meaning set forth in the Marketing Services Agreement.

(9) “Club Revenue” shall mean Licensee’s revenue resulting from the collection
of annual dues paid by members (mandatory and voluntary) of the Licensed
Exchange Program.

(10) “Co-Located Licensor Lodging Property” has the meaning set forth in
Section 5.6(a).

(11) “Confidential Information” shall mean all confidential, proprietary or
non-public Information, content or materials in any form or media provided by or
on behalf of a Party to the other Party hereunder, including any information
relating to a Party or its Subsidiaries (or any other Person who has provided
such Information to them under obligations of confidentiality) and/or their
respective activities, businesses or operations, including financial, technical,
customer, personnel and marketing Information. For clarity, Licensor’s
Confidential Information shall include the Standards and Agreements, Hilton
Data, Licensed Software and Licensed System.



--------------------------------------------------------------------------------

(12) “Contract Sales” shall mean the sum of (i) the gross sale price paid or to
be paid to a third party in a fee for service transaction or arrangement for the
initial sale or re-sale of interests held by third parties in Vacation Ownership
Properties, and (ii) gross sale price paid or to be paid for the initial sale or
re-sale of interests held in Vacation Ownership Properties, regardless of
whether any part thereof is financed. For the avoidance of doubt, the Contract
Sales excludes maintenance fees, management fees, dues, exchange fees,
enrollment fees, closing costs, transaction costs, including brokerage
commissions and expenses, applicable Taxes paid by an owner of Vacation
Ownership Business or its Affiliates or gross up for Taxes paid by purchasers,
or interest or financing charges with respect to financed purchases.

(13) “Control” of a person shall mean having direct or indirect (i) ownership of
all or substantially all of the properties or assets of a person; (ii) right to
appoint a majority of the members of the board of directors of such person;
and/or (iii) beneficial ownership of more than 50% of the total voting power of
the outstanding shares of stock or other equity interests of such person
entitled to vote in the election of directors, or otherwise to participate in
the direction of the management and policies, of such person (excluding shares
or equity interests entitled so to vote or participate only upon the happening
of some contingency). For the purposes of this definition, “person” and
“beneficial owner” have the meanings used in Section 13(d) of the Securities
Exchange Act of 1934, as amended.

(14) “CPI” shall mean the “Consumer Price Index” published by the Bureau of
Labor Statistics of the United States Department of Labor, U.S. City Average,
All Items (Not Seasonally Adjusted) (1982-1984=100). If the Consumer Price Index
is hereafter converted to a different standard reference base or otherwise
revised, any determination hereunder that uses the Consumer Price Index shall be
made with the use of such conversion factor, formula or table for converting the
Consumer Price Index as may be published by the Bureau of Labor Statistics, or,
if the bureau shall no longer publish the same, then with the use of such
conversion factor, formula or table as may be published by any nationally
recognized publisher of similar statistical information.

(15) “CPI Adjustment” has the meaning set forth in Section 18.3(b).

(16) “CPR” has the meaning set forth in Section 22.3.

(17) “Data Security Policies” shall mean any current or future posted or
internal agreement, standard or policy of a Person relating to the integrity,
operation, redundancy, disaster recovery, security testing, monitoring and
remediation of Systems used in such Person’s or its Affiliates’ business (and
the data therein).

(18) “Deflag” shall mean, with respect to (i) a Licensed Vacation Ownership
Property, for such property to lose its license to use the Hilton Data, Loyalty
Program and Licensed IP herein and (ii) Licensor Lodging Property, for Licensor
to cease Operating such property under a Hilton Mark.

(19) “Deflagged Property” has the meaning set forth in Section 18.1.

(20) “Deflagging Event” has the meaning set forth in Section 18.1.

(21) “Disclosing Party” has the meaning set forth in Section 14.1(a).

(22) “Disputes” has the meaning set forth in Section 22.2.

 

2



--------------------------------------------------------------------------------

(23) “Distribution Agreement” has the meaning set forth in the Recitals to this
Agreement.

(24) “Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

(25) “Eligible HOA Expenses” shall mean Eligible HOA operating expenses,
reserves and real estate taxes.

(26) “Eligible HOAs” shall mean HOAs operated in connection with Licensed
Vacation Ownership Properties (i) subsequent to the Effective Date of this
Agreement and ii) along with the following Licensed Vacation Ownership
Properties operated as of the Effective Date: HLTV Vacation Suites, LV Tower 52
Vacation Suites, AOC Vacation Suites, Ocean 22 Vacation Suites, Sunrise Lodge,
Las Palmeras, GI Vacation Suites, Ocean Oak Vacation Suites, TD Suites, HC
Suites and BW Vacation Suites. Future phases of existing resorts where new
phases will be combined with existing phases for HOA assessment purposes, such
as RL Vacation Suites, WBKL Vacation Suites and Las Vegas Boulevard Vacation
Suites, shall be excluded from this definition, however, if such new phases are
not under the existing HOA, they shall be counted when assessing Royalty.

(27) “Exchange Program” shall mean any program or arrangement for the voluntary
exchange of the right to use and occupy an accommodation unit for the right to
use or occupy another accommodation unit.

(28) “Fee For Services Sales Price” shall mean the gross sale price paid or to
be paid to a third party in a fee for service transaction or arrangement for the
initial sale or re-sale of interests held by third-parties in Licensed Vacation
Ownership Properties (excluding HGVClub at Craigendarroch Suites and HGVClub at
MarBrisa). For the avoidance of doubt, the Fee For Services Sales Price excludes
maintenance fees, management fees, dues, exchange fees, enrollment fees, closing
costs, transaction costs, including brokerage commissions and expenses,
applicable Taxes paid by Licensee or its Affiliates or gross up for Taxes paid
by purchasers, or interest or financing charges with respect to financed
purchases. To the extent that interests in Licensed Vacation Ownership
Properties are used as consideration, in whole or in part, for the purchase of
interests in other Licensed Vacation Ownership Properties (i.e., upgrades), then
the Fee For Services Sales Price shall be the difference between the gross sales
price paid by the owner for the prior interest in the Licensed Vacation
Ownership Property and the gross sales price paid by the owner for the newly
acquired interest in the Licensed Vacation Ownership Property.

(29) “Force Majeure” shall mean, with respect to a Party, an event beyond the
commercially reasonable control of such Party (or any Person acting on its
behalf), which by its nature could not have been foreseen by such Party (or such
Person), or, if it could have been foreseen, was unavoidable, and includes acts
of God, storms, floods, riots, labor unrest, pandemics, nuclear incidents,
fires, sabotage, civil commotion or civil unrest, interference by civil or
military authorities, acts of war (declared or undeclared) or armed hostilities
or other national or international calamity or one or more acts of terrorism or
failure of energy sources or distribution facilities.

(30) “Fractional Vacation Club Business” shall mean (i) business of Operating
properties for vacation or leisure purposes in which Persons acquire an shared
ownership interest in or right to use (including through interests in a land
trust or similar real estate vehicle, Destination Club, and/or in the form of
points, deeded weeks or other currency) one or more specified overnight
accommodations and associated facilities, in each case, on a recurring, minimum
periodic basis greater than twenty-seven (27) days per calendar year, and pay
for such interest or right in advance (whether payments lump-sum or periodically
over time and (ii) natural ancillary products or services for such business.

 

3



--------------------------------------------------------------------------------

(31) “GBCS Services” shall mean a series of commercial services centrally
delivered by Licensor including, but not limited to, group lead generation,
business travel sales RFP management, sales operational support, EDGE program
management and online demand generation and optimization, and third party
distribution.

(32) “Governmental Entity” shall mean any (i) nation or government, any state,
municipality or other political subdivision thereof; (ii) entity, body, agency,
commission, department, board, bureau or court, whether U.S., state, municipal,
foreign or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
official thereof; and (iii) stock exchange or industry self-regulatory
organization.

(33) “Gross Revenues” shall mean the sum of:

 

  (a) the aggregate Gross Sales Price;

 

  (b) the Fee For Services Sales Price;

 

  (c) Leasehold Sales Price Amortization;

 

  (d) Property Operations Revenue;

 

  (e) Club Revenue;

 

  (f) Marketing Package Revenue;

 

  (g) Transient Rental Revenue; and

 

  (h) Eligible HOA Expenses.

(34) “Gross Sales Price” shall mean the gross sale price paid or to be paid to
Licensee or its Affiliates for the initial sale or re-sale of interests, other
than those sold with a reversionary leasehold interest, held by Licensee or its
Affiliates in Licensed Vacation Ownership Properties (excluding HGVClub at
Craigendarroch Suites and HGVClub at MarBrisa), regardless of whether any part
thereof is financed by Licensee or any third-party. For the avoidance of doubt,
the Gross Sales Price excludes bad debt expense, maintenance fees, management
fees, dues, exchange fees, enrollment fees, closing costs, transaction costs,
including brokerage commissions and expenses and incentives granted to a
purchaser at the time of purchase, applicable Taxes paid by Licensee or its
Affiliates or gross up for Taxes paid by purchasers, or interest or financing
charges with respect to financed purchases. To the extent that interests in
Licensed Vacation Ownership Properties are used as consideration, in whole or in
part, for the purchase of interests in other Licensed Vacation Ownership
Properties (i.e. upgrades), then the Gross Sales Price shall be the difference
between the original gross sales price paid for the first Licensed Vacation
Ownership Property and gross sales price of the newly acquired Licensed Vacation
Ownership Property.

(35) “HHonors LLC” has the meaning set forth in Section 7.5.

(36) “Hilton Competitor” shall mean any Person who (i) Operates a Lodging
Business and/or (ii) competes with Licensor or its Subsidiaries in any other
business other than exclusively in the Vacation Ownership Business at any time
during the Term, and the Affiliates of any such Person.

 

4



--------------------------------------------------------------------------------

(37) “Hilton Data” shall mean the Loyalty Program Data and all guest, customer
or member profiles, contact information (including addresses, phone numbers and
email addresses), histories, preferences and other related information obtained
or derived from guests, customers or members in connection with any Lodging
Business of Licensor or its Subsidiaries.

(38) “Hilton Information Technology System Agreement” shall mean that certain
Hilton Information Technology System Agreement which the Parties have entered
into concurrent with this Agreement.

(39) “Hilton Marks” shall mean all Trademarks owned or controlled by Licensor or
its Affiliates, including the Licensed Marks.

(40) “HOA” shall mean an association of owners with ownership interests in a
Vacation Ownership Property (i.e., the single governing association, not the
individual homeowners within the HOA).

(41) “Information” shall mean information and data in any form or media,
including written, oral, electronic, computerized or digital.

(42) “Initial Noncompetition Term” has the meaning set forth in Section 2.2(a).

(43) “Intellectual Property” shall mean all worldwide intellectual property,
proprietary and industrial property rights, including all (i) patents, patent
applications, inventions and invention disclosures and utility models,
(ii) trademarks, service marks, corporate, trade, d/b/a or similar names, logos,
slogans, designs, trade dress, domain names, social and mobile media identifiers
and other designations of source or origin, together with the goodwill
symbolized by any of the foregoing (collectively, “Trademarks”),
(iii) copyrights, (iv) trade secrets, know-how, processes and methods, and
(v) all registrations, applications, continuations, continuations-in-part,
divisionals, reissues, re-examinations, substitutions, renewals, extensions and
foreign counterparts thereof.

(44) “Laws” shall mean all laws, statutes, ordinances, orders, rules,
directives, judgments and decrees (by consent or otherwise), regulations, codes,
permits, licenses, certificates, authorizations, directions and requirements of,
issued by or executed with any Governmental Entity.

(45) “Leasehold Sales Price Amortization” shall mean the recognition of the
sales price of a Licensed Vacation Ownership Property sold subject to a
reversionary leasehold interest. For avoidance of doubt, Leasehold Sales Price
Amortization will be calculated by multiplying the sales price of the Licensed
Vacation Ownership Property by a fraction, the numerator of which is the time
period over which the license is being recognized and the denominator is the
leasehold period.

(46) “Licensed Content” shall mean all consumer-facing advertising and
promotional materials in any form or media that are owned by Licensor or its
Subsidiaries and displayed in print, digital, electronic or computerized form
and are provided to Licensee in Licensor’s discretion during the Term for use in
connection with the Licensed Vacation Ownership Business, but excluding all
software, information technology infrastructure and other non-consumer-facing
assets and items.

(47) “Licensed Exchange Program” shall mean an exchange program operated by
Licensee that uses the Licensed Marks. For example, as of the Effective Date,
Licensee operates the following Licensed Exchange Programs: Hilton Grand
Vacations Club Exchange Program and Hilton Club Exchange Program.

 

5



--------------------------------------------------------------------------------

(48) “Licensed HOA” shall mean the HOA in the Licensed Vacation Ownership
Business that has hired Licensee to manage its Licensed Vacation Ownership
Property.

(49) “Licensed IP” shall mean the Licensed Marks, the Licensed Content, the
Licensed System and the Licensed Software.

(50) “Licensed Marks” shall mean the trademarks “Hilton Grand Vacations” and
“HGV” and “Hilton Club” in their entirety, and not any variations thereof,
including the term “Hilton” standing alone or used with any other words, terms,
designs or other elements, including those registered trademarks set forth on
Exhibit C.

(51) “Licensed Software” shall mean the business software and hardware system,
currently known as OnQ, which Licensor may periodically change in its sole
discretion (including changes to the way in which OnQ data is delivered to users
and their properties), that is currently comprised of software that includes a
proprietary property management component, reservations component, revenue
management component, rate & inventory component, learning management component
and other components Licensor considers necessary to support the following
activities: reservations, sales, distribution, customer relationship management,
operations, and business intelligence gathering and analysis.

(52) “Licensed System” shall mean Licensor’s then-current reservation system
pursuant to which Licensor offers inventory of vacant rooms to the public.

(53) “Licensed Vacation Ownership Business” shall mean (i) Licensee’s business
of Operating the Licensed Exchange Program and Licensed Vacation Ownership
Properties (or interests therein) for vacation or leisure purposes, (ii) natural
extensions of and ancillary products and services for such business of Licensee,
including membership services, financing, establishing and operating sales
facilities, managing rental programs associated with Licensed Vacation Ownership
Properties, but excluding products on Exhibit D or products and services of the
type excluded from the Vacation Ownership Business definition, (iii) products
and services that Licensor has approved pursuant to Section 9.4 and (iv) the
products and services of Licensee set forth on Exhibit E.

(54) “Licensed Vacation Ownership Property” shall mean the existing Licensed
Vacation Ownership Properties and Vacation Ownership Properties under
development listed in Exhibit F and additional Vacation Ownership Properties
approved by Licensor pursuant to Section 9.1, and for clarity, excluding any
Separate Operations and any Non-Licensed Existing Projects. Where the Licensed
Vacation Ownership Property is limited to Licensed Vacation Ownership Property
units being offered within a larger, mixed-use facility, and Licensee or its
Affiliates do not control the other improvements, structures, facilities, entry
and exit rights, parking, pools, landscaping, and other appurtenances located at
such facility, then the Licensed Vacation Ownership Property shall refer to such
Licensed Vacation Ownership Property units and not to which Licensee or its
Affiliates do not control.

(55) “Licensee” has the meaning set forth in the opening paragraph of this
Agreement.

(56) “Licensee Data” shall mean all guest, customer or member profiles, contact
information (including addresses, phone numbers and email addresses), histories,
preferences and other related information obtained or derived by Licensee or its
Subsidiaries from guests, customers or members in connection with (i) owners of
Licensed Vacation Ownership Properties in their capacity as owners of such
Licensed Vacation Ownership Properties; and (ii) owners or other guests, members
or customers of the Licensed Vacation Ownership Business to the extent collected
by Licensee or its Subsidiaries in connection with the marketing and sale of
Licensed Vacation Ownership Properties. “Licensee Data” shall not include any
(x) Loyalty Program Data or (y) data collected from owners, members or other
guests or customers in connection with a transient stay or event at Licensed
Vacation Ownership Properties, except as covered by subsection (ii) above.

 

6



--------------------------------------------------------------------------------

(57) “Licensee Parties” has the meaning set forth in Section 5.9(a).

(58) “Licensee Systems” shall mean, collectively, all Systems used in the
Licensed Vacation Ownership Business, whether owned by Licensee or any other
Person.

(59) “Licensor” has the meaning set forth in the opening paragraph of this
Agreement.

(60) “Licensor Brand Identity Guidelines” shall mean Licensor’s general
guidelines for its licensees’ use of the Licensed Marks, as may be modified by
Licensor and provided to Licensee throughout the Term.

(61) “Licensor Lodging Properties” shall mean those hotels, resorts and other
lodging properties that are Operated by Licensor or its Affiliates, including
those bearing the Waldorf Astoria Hotels & Resorts, Conrad Hotels & Resorts,
Canopy by Hilton, Hilton Hotels & Resorts, Curio–A Collection by Hilton,
DoubleTree by Hilton, Embassy Suites Hotels, Hilton Garden Inn, Hampton by
Hilton, Tru by Hilton, Homewood Suites by Hilton, Home2 Suites by Hilton and
Hilton brand names.

(62) “Lodging Business” shall mean the (i) business of Operating hotels, resorts
or other transient or extended stay lodging, fractional residential sales, whole
ownership or branded residential sales, destination clubs, travel clubs, travel
agencies (including online travel agencies), serviced apartments, condo hotels,
home sharing and similar facilities and (ii) all related ancillary services,
including travel agent services and loyalty programs (in any current or future
media).

(63) “Losses” has the meaning set forth in Section 16.1(a).

(64) “Loyalty Program” shall mean the guest frequency or reward program
predominantly used by Licensor Branded Lodging Properties at any time during the
Term, which such program is currently titled the Hilton HHonors® program.

(65) “Loyalty Program Data” shall mean all member profiles, contact information
(including addresses, phone numbers and email addresses), histories, preferences
and other related information obtained or derived from members of the Loyalty
Program.

(66) “Loyalty Program Points” shall mean any point credits earned by Loyalty
Program members that are redeemable for various rewards in the Loyalty Program.

(67) “Marketing Agreements” has the meaning set forth in Section 9.6(a).

(68) “Marketing Content” has the meaning set forth in Section 9.5(a).

(69) “Marketing Package Revenue” shall mean revenue from the sale of vacation
packages for stays at Licensor Lodging Properties or Licensed Vacation Ownership
Properties which related to the marketing of Licensed Vacation Ownership
Properties which include the sale of trial memberships of the Licensed Exchange
Program known as exit, sampler or vacation introduction programs as well as
forfeiture revenue related to the expiration of vacation packages and trial
memberships.

(70) “Marketing Services Agreement” has the meaning set forth in Section 11.1.

 

7



--------------------------------------------------------------------------------

(71) “Measuring Year” has the meaning set forth in Section 2.2(b).

(72) “Member Service Center” shall mean a facility at which Licensee provides
owners of Vacation Ownership Properties with off-site services with respect to
their use and enjoyment of such ownership interests.

(73) “New Property” has the meaning set forth in Section 5.2(b).

(74) “Noncompetition Term” shall have the meaning set forth in Section 2.2(b).

(75) “Non-Licensed Existing Projects” shall mean the projects that do not use
the Licensed Marks and existed prior to the Effective Date listed on Exhibit G.

(76) “Operate” shall mean, with respect to a business or property, (i) owning,
financing, developing, redeveloping, managing, marketing, operating, licensing,
leasing or franchising vacation properties; and/or (ii) acquiring or selling
ownership of or the right to use individual units within properties included in
such business.

(77) “Operating Guidelines” shall mean Licensor’s general guidelines set forth
on Exhibit B for operation of Vacation Ownership Properties under the Licensed
Marks, as may be modified by Licensor throughout the Term.

(78) “Parties” has the meaning set forth in the opening paragraph of this
Agreement.

(79) “Party” has the meaning set forth in the opening paragraph of this
Agreement.

(80) “Party Agreements” has the meaning set forth in the definition of Standards
and Agreements.

(81) “Percentage of Completion” shall mean a fraction of which the numerator is
the total project construction costs incurred for a Licensed Vacation Ownership
Property under construction at the end of a reporting period and the denominator
is the total expected project construction costs for such Licensed Vacation
Ownership Property.

(82) “Person” shall mean any natural person, firm, individual, corporation,
business trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any Governmental Entity.

(83) “PHRI” has the meaning set forth in the Recitals to this Agreement.

(84) “Privacy Policy” shall mean any current or future posted or internal
agreement, standard or policy of a Person relating to privacy, personal,
regulated or confidential information or personally identifiable information.

(85) “Program Fee” shall mean the fee paid by Licensor’s branded hotels to
Licensor or its designee for various programs benefitting Licensor’s branded
hotel system, including (i) advertising, promotion, publicity, public relations,
market research, and other marketing programs, (ii) developing and maintaining
directories and Internet sites for properties; (iii) developing and maintaining
the reservation service systems and support; (iv) quality assurance programs;
and (v) administrative costs and overhead related to the administration or
direction of these projects and programs.

 

8



--------------------------------------------------------------------------------

(86) “Property Operations Revenue” shall mean Licensee’s or its Affiliates’
gross revenue resulting from the operation of spas and wellness centers; retail;
food and beverage; and other on-property operations, in conjunction with a
Licensed Vacation Ownership Property. Property Operations Revenue shall not
include any onsite revenue related to the Anderson Ocean Club with respect to
managing the Anderson Ocean Club HOA (this property is a joint timeshare and
whole ownership project that includes multiple associations and the revenues
represent reimbursements from the various associations).

(87) “Purchase Contract” has the meaning in Section 3.1(b)(i).

(88) “Reasonable Best Efforts” shall mean (i) commercially reasonable efforts
plus, if necessary, (ii) any additional actions that do not (x) incur material
out-of-pocket costs; (y) require material additional employee resources; and/or
(z) materially interfere with the conduct of the performing party’s applicable
business.

(89) “Receiving Party” has the meaning set forth in Section 14.1(a).

(90) “Recipients” has the meaning set forth in Section 14.1(a).

(91) “Related Parties” has the meaning set forth in Section 16.1(a).

(92) “Renewal Noncompetition Term” has the meaning set forth in Section 2.2(b).

(93) “Royalty” has the meaning set forth in Section 3.1(a)(i).

(94) “Sales Facilities” shall mean galleries, desks and other physical
facilities from which interests in units of Vacation Ownership Properties are
offered and sold to the public.

(95) “Security Breach” has the meaning set forth in Section 14.2(d).

(96) “Separate Operations” shall mean a project or business that satisfies all
of the following conditions: (i) it is operated completely separately from the
Licensed Vacation Ownership Business with respect to physical locations of
Licensed Vacation Ownership Properties and is not directly exchangeable or
interchangeable with Licensed Vacation Ownership Properties (including through
Exchange Programs owned or operated by Licensee or its Affiliates); (ii) it is
sold through separate and distinct sales locations and personnel (other than
common regional-level management personnel) from the Licensed Vacation Ownership
Business and uses separate Member Service Centers and Sales Facilities; (iii) it
is operated and marketed without use of (or access to) the Loyalty Program, any
Licensed IP or Hilton Data (or any key word, ad word, metatag or similar device
designed to attract viewers or users in online, social, mobile or other media
that uses a Licensed Mark); (iv) it is not a Subsidiary of, or operated directly
or indirectly by a Person that uses the Licensed Marks as a corporate, trade or
d/b/a name; and (v) it is advertised, marketed and otherwise presented to the
public as being operated completely separately from the Licensed Vacation
Ownership Business.

(97) “Shortfall Payment” has the meaning set forth in Section 2.2(c).

(98) “Standards” has the meaning set forth in the definition of “Standards and
Agreements.”

(99) “Standards and Agreements” shall mean all (i) standards, rules, guidelines,
manuals and policies that are provided to the Licensee, including Brand
Standards, Licensor Brand Identity Guidelines, Licensor’s Privacy Polices, Data
Security Policies and Operating Guidelines (the “Standards”) and (ii) agreements
executed by the Parties as of the Effective Date (other than the Agreement) or
at any time during the Term, in each case, with respect to the Licensed IP or
Hilton Data and/or any aspect of Licensee’s activities, the Licensed Vacation
Ownership Business and the Marketing Services Agreement (the “Party
Agreements”).

 

9



--------------------------------------------------------------------------------

(100) “Subsidiary” shall mean, when used with respect to any Person, another
Person that is directly or indirectly Controlled by such Person.

(101) “Systems” shall mean software, systems, networks, computers, hardware and
other information technology assets.

(102) “Tail Period” has the meaning set forth in Section 4.2.

(103) “Taxes” has the meaning set forth in Section 3.8.

(104) “Term” has the meaning set forth in Section 4.1.

(105) “Territory” for each Licensed Mark shall mean all countries and
jurisdictions worldwide in which (i) Licensor has a valid registration for such
Licensed Mark as of the Effective Date or (ii) Licensor has approved Licensee’s
use of the Licensed Mark in writing pursuant to Section 5.2.

(106) “Trademarks” has the meaning set forth within the definition of
“Intellectual Property.”

(107) “Transient Rental Revenue” shall mean all revenues generated from the
transient rental of inventory of Licensed Vacation Ownership Properties and
conversion properties (but not Marketing Package Revenue) (i) that is held for
development and sale and owned by a Licensee Party; (ii) that is Controlled by
Licensee or its Affiliates as a result of Vacation Ownership Property Owner’s
participation in programmatic elements of Licensed Vacation Ownership Business
(e.g., exchange, banking, borrowing, Brand Loyalty Program trade, and similar
programs); and (iii) that is Controlled by Licensee, its Affiliates or an HOA as
a result of Vacation Ownership Property Owner default (e.g., maintenance fee
defaults or financing defaults) pending foreclosure or cure in the ordinary
course of business. Transient Rental Revenue shall also include bonus point,
guest resort charge, open season rental, access fees and no show revenue for
stays at Licensed Vacation Ownership Properties.

(108) “Undeveloped Parcels” has the meaning set forth in Section 5.3(a).

(109) “Vacation Ownership Business” shall mean (i) the business of Operating
Vacation Ownership Properties (or interests therein) for vacation or leisure
purposes, (ii) natural ancillary products and services for such business of
Licensee, including membership services, Exchange Programs, financing,
establishing and operating sales facilities, managing rental programs associated
with Vacation Ownership Properties, but excluding destination clubs, travel
clubs, travel agencies (including online travel agencies), serviced apartments,
condo hotels, home sharing and similar facilities, (iii) products and services
that Licensor has approved Licensee to offer pursuant to Section 9.4, and
(iv) any business ancillary amenities to Vacation Ownership Properties, such as
country clubs, spas, golf courses, food and beverage outlets, gift and sundry
shops, only if they are physically located on a Vacation Ownership Property (and
excluding any of same, if they are not physically located on such property).
Vacation Ownership Business excludes the Fractional Vacation Club Business,
Whole Ownership Business, and any products and services of the type set forth on
Exhibit H.

(110) “Vacation Ownership Property” shall mean (i) a property in which Persons
acquire an ownership interest in or right to use (including through interests in
a land trust or similar real estate vehicle and/or in the form of points, deeded
weeks or other currency) one or more specified overnight

 

10



--------------------------------------------------------------------------------

accommodations and associated facilities on a recurring, periodic basis, in all
cases for less than 28 days per calendar year, and pay for such interest or
right in advance (whether payments lump-sum or periodically over time), (ii) all
improvements, structures, facilities, entry and exit rights, parking, pools,
landscaping and other appurtenances (including the property building) located at
the site of the property and (iii) all furniture, fixtures, equipment, supplies
and inventories installed or located in such improvements at the site of the
property.

(111) “Whole Ownership Business” shall mean the business of developing or
operating a project that includes whole residential units, including single
family homes, condominium units, or other housing units which are owned on a
whole (not fractional) ownership basis.

References; Interpretation.

References in this Agreement to the singular include references to the plural
and vice versa. The word “including” shall be deemed to be followed by the
phrase “without limitation”. All references to “$” or “dollar” herein shall be
references to U.S. dollars. Unless the context otherwise requires, the words
“hereof”, “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety.

The Parties acknowledge that given the long length of the Term, evolutions in
technology and industry practices will occur. Therefore, the definitions herein
shall be interpreted broadly to include new media and distribution channels or
new industry products and services that are equivalent or analogous to those
existing on the Effective Date, so as to give each Party the full benefit of its
bargain herein over the Term. By way of example, the terms telephone, domain
names, metatags and credit cards shall be interpreted to include their successor
versions and replacements during the Term.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

OPERATING GUIDELINES

Licensee shall perform all of the obligations listed herein. In the event of a
conflict between these guidelines and any existing or new Standards and
Agreements, the latter shall control.

 

I. Operation of the Licensed Vacation Ownership Properties

(a) Keep the Licensed Vacation Ownership Properties open and operating
twenty-four (24) hours a day, three hundred sixty-five (365) days a year.

(b) Operate the Licensed Vacation Ownership Business in such a manner to provide
courteous, uniform, respectable and high quality lodging and other services and
conveniences to the public.

(c) Purchase a particular brand of product or service to maintain the common
identity and reputation of the Licensed Marks and/or purchase products or
services from suppliers or distributors approved by Licensor.

(d) Participate in and pay all charges in connection with all required guest
complaint resolution programs, which programs may include chargebacks to a
Licensed Vacation Ownership Property for guest refunds or credits and all
required quality assurance programs, such as guest comment cards, customer
surveys and mystery shopper programs.

(e) Participate in, and promptly pay all fees, commissions and charges
associated with all travel agent commission programs and third-party reservation
and distribution services (such as airline reservation systems).

(f) Pay Licensor all fees and charges, if any, Licensor requires for Licensee’s
personnel to attend such training programs. Licensee is responsible for all
travel, lodging and other expenses Licensee or its employees incur in attending
these programs.

(g) Purchase and maintain property management, revenue management, in-room
entertainment, telecommunications, high-speed internet access and other computer
and technology systems that Licensor designates as necessary based on its
assessment of the long-term best interests of the Vacation Ownership Business.

 

II. Ownership and Control of the Vacation Ownership Properties

(a) Not directly or indirectly conduct or permit any gaming or casino operations
in or connected to any Licensed Vacation Ownership Property or otherwise engage
in any activity which, in Licensor’s business judgment, is likely to adversely
reflect upon or affect in any manner, any gaming licenses or permits held or
applied for by Licensor or its Affiliates.

(b) Not share the business operations of or license, lease or sublease
commercial space in the Licensed Vacation Ownership Properties, or enter into
concession or other arrangements for operations in connection with the Licensed
Vacation Ownership Business, without Licensor’s prior written consent.



--------------------------------------------------------------------------------

III. Marketing and Promotion

(a) Display in a manner reasonably prominent and visible to visitors, guests and
customers of the Licensed Vacation Ownership Business all Marketing Content that
Licensor provides, and allow advertising and promotion only of Licensor Lodging
Properties on the Licensed Vacation Ownership Properties.

(b) Honor the terms of any discount or promotional programs (including any
frequent guest program) that Licensor offers to the public, any room rate quoted
to any guest for an advance reservation and any award certificates issued to
guests participating in these programs.



--------------------------------------------------------------------------------

EXHIBIT C

Licensed Marks

 

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HGVCLUB    United States of America    Registered    74412050    1827728 HGV   
United States of America    Pending    86926636    HGVCLUB    EUTM    Registered
   003520079    003520079 HGVCLUB    Austria    Registered    003520079   
003520079 HGVCLUB    Benelux    Registered    003520079    003520079 HGVCLUB   
Bulgaria    Registered    003520079    003520079 HGVCLUB    Croatia   
Registered    003520079    003520079 HGVCLUB    Cyprus    Registered   
003520079    003520079 HGVCLUB    Czech Republic    Registered    003520079   
003520079 HGVCLUB    Denmark    Registered    003520079    003520079 HGVCLUB   
Estonia    Registered    003520079    003520079 HGVCLUB    Finland    Registered
   003520079    003520079 HGVCLUB    France    Registered    003520079   
003520079 HGVCLUB    Germany    Registered    003520079    003520079 HGVCLUB   
Gibraltar    Registered    003520079    003520079 HGVCLUB    Greece   
Registered    003520079    003520079 HGVCLUB    Hungary    Registered   
003520079    003520079 HGVCLUB    Ireland    Registered    003520079   
003520079 HGVCLUB    Italy    Registered    003520079    003520079 HGVCLUB   
Latvia    Registered    003520079    003520079 HGVCLUB    Lithuania   
Registered    003520079    003520079 HGVCLUB    Malta    Registered    003520079
   003520079 HGVCLUB    Poland    Registered    003520079    003520079 HGVCLUB
   Portugal    Registered    003520079    003520079 HGVCLUB    Romania   
Registered    003520079    003520079 HGVCLUB    Slovakia    Registered   
003520079    003520079 HGVCLUB    Slovenia    Registered    003520079   
003520079 HGVCLUB    Spain    Registered    003520079    003520079 HGVCLUB   
Sweden    Registered    003520079    003520079 HGVCLUB    United Kingdom   
Registered    003520079    003520079 HGVCLUB    Jersey    Registered   
003520079    003520079 HILTON GRAND VACATIONS    United States of America   
Registered    85445480    4157339 HILTON GRAND VACATIONS   
United States of America    Registered    78804055    3304342 HILTON GRAND
VACATIONS    Peru    Registered    472351    3725



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    United Arab Emirates    Registered    163800    163800
HILTON GRAND VACATIONS    St. Maarten    Registered    1105480    1105480 HILTON
GRAND VACATIONS    Samoa    Registered    6048    6048 HILTON GRAND VACATIONS   
Kenya    Registered    1105480    1105480 HILTON GRAND VACATIONS    Israel   
Registered    1105480    1105480 HILTON GRAND VACATIONS    Tonga    Registered
   02515    02082 HILTON GRAND VACATIONS    Guatemala    Registered    20119209
   182520 HILTON GRAND VACATIONS    Guatemala    Registered    20119210   
183444 HILTON GRAND VACATIONS    Djibouti    Registered    43711RADM   
43711RADM HILTON GRAND VACATIONS    Ecuador    Registered    201111607    196313
HILTON GRAND VACATIONS    Ecuador    Registered    201111609    196213 HILTON
GRAND VACATIONS    Gaza    Registered    15931    15931 HILTON GRAND VACATIONS
   Kazakhstan    Registered    56017    40344 HILTON GRAND VACATIONS   
Mauritius    Registered    MUM1114121    123382012 HILTON GRAND VACATIONS   
Mozambique    Registered    1105480    1105480 HILTON GRAND VACATIONS    Aruba
   Registered    11101218    29916 HILTON GRAND VACATIONS    Aruba    Registered
   11101219    29917 HILTON GRAND VACATIONS    Costa Rica    Registered   
201110256    216085 HILTON GRAND VACATIONS    El Salvador    Registered   
2011113303    07200015016 HILTON GRAND VACATIONS    Hong Kong    Registered   
302055186    302055186 HILTON GRAND VACATIONS    New Zealand    Registered   
850844    850844 HILTON GRAND VACATIONS    Macau    Registered    N60404   
N60404 HILTON GRAND VACATIONS    Macau    Registered    N60405    N60405



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    United Arab Emirates    Registered    163799    163799
HILTON GRAND VACATIONS    Namibia    Pending    110434    HILTON GRAND VACATIONS
   United Kingdom    Registered    2597428    2597428 HILTON GRAND VACATIONS   
Canada    Registered    1547389    TMA836213 HILTON GRAND VACATIONS    Zanzibar
   Registered    ZND2011387    ZND2011387 HILTON GRAND VACATIONS    Honduras   
Registered    3478311    17436 HILTON GRAND VACATIONS    Honduras    Registered
   3478811    17433 HILTON GRAND VACATIONS    Philippines    Registered   
42015002850    42015002850 HILTON GRAND VACATIONS    WIPO    Registered   
1105480    1105480 HILTON GRAND VACATIONS    Albania    Registered    1105480   
1105480 HILTON GRAND VACATIONS    Antigua & Barbuda    Registered    1105480   
1105480 HILTON GRAND VACATIONS    Armenia    Registered    1105480    1105480
HILTON GRAND VACATIONS    Australia    Registered    1105480    1105480 HILTON
GRAND VACATIONS    Azerbaijan    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Bahrain    Registered    1105480    1105480 HILTON GRAND VACATIONS
   Belarus    Registered    1105480    1105480 HILTON GRAND VACATIONS    Bhutan
   Registered    1105480    1105480 HILTON GRAND VACATIONS   
Bosnia & Herzegovina    Registered    1105480    1105480 HILTON GRAND VACATIONS
   China    Registered    1105480    1105480 HILTON GRAND VACATIONS    Croatia
   Registered    1105480    1105480 HILTON GRAND VACATIONS    Curacao   
Registered    1105480    1105480 HILTON GRAND VACATIONS    Georgia    Registered
   1105480    1105480 HILTON GRAND VACATIONS    Iceland    Registered    1105480
   1105480



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Japan    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Kyrgyzstan    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Liechtenstein    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Macedonia    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Madagascar    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Moldova (Republic of)    Registered    1105480    1105480 HILTON
GRAND VACATIONS    Monaco    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Mongolia    Registered    1105480    1105480 HILTON GRAND VACATIONS
   Montenegro    Registered    1105480    1105480 HILTON GRAND VACATIONS   
Morocco    Registered    1105480    1105480 HILTON GRAND VACATIONS    Norway   
Registered    1105480    1105480 HILTON GRAND VACATIONS    Oman    Registered   
1105480    1105480 HILTON GRAND VACATIONS    Republic of Korea (South)   
Registered    1105480    1105480 HILTON GRAND VACATIONS    Russian Federation   
Registered    1105480    1105480 HILTON GRAND VACATIONS    San Marino   
Registered    1105480    1105480 HILTON GRAND VACATIONS    Sao Tome & Principe
   Registered    1105480    1105480 HILTON GRAND VACATIONS    Serbia   
Registered    1105480    1105480 HILTON GRAND VACATIONS    Singapore   
Registered    1105480    1105480 HILTON GRAND VACATIONS    Turkey    Registered
   1105480    1105480 HILTON GRAND VACATIONS    Turkmenistan    Registered   
1105480    1105480 HILTON GRAND VACATIONS    Ukraine    Registered    1105480   
1105480 HILTON GRAND VACATIONS    Uzbekistan    Registered    1105480    1105480
HILTON GRAND VACATIONS    Vietnam    Registered    1105480    1105480



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Andorra    Registered    26322    34740 HILTON GRAND
VACATIONS    Chile    Registered    974149    1072111 HILTON GRAND VACATIONS   
Gaza    Registered    15930    15930 HILTON GRAND VACATIONS    Jersey   
Registered       9142 HILTON GRAND VACATIONS    Kosovo    Registered    121611
   13973 HILTON GRAND VACATIONS    Kuwait    Registered    129762    109269
HILTON GRAND VACATIONS    Kuwait    Registered    129763    109270 HILTON GRAND
VACATIONS    Liberia    Registered       LRM201100301 HILTON GRAND VACATIONS   
Namibia    Pending    110435    HILTON GRAND VACATIONS    Nepal    Registered   
041733    33107 HILTON GRAND VACATIONS    Nicaragua    Registered    2011003774
   2013099854LM HILTON GRAND VACATIONS    Rwanda    Registered       RWM10000354
HILTON GRAND VACATIONS    Samoa    Registered    6047    6047 HILTON GRAND
VACATIONS    Solomon Islands    Registered       TM2847 HILTON GRAND VACATIONS
   St. Lucia    Registered    11000405    TM2011000405 HILTON GRAND VACATIONS   
Swaziland    Registered    2352011    2352011 HILTON GRAND VACATIONS   
Switzerland    Registered    615502011    625861 HILTON GRAND VACATIONS   
Taiwan    Registered    100052312    1514684 HILTON GRAND VACATIONS   
Tajikistan    Registered    11011339    10581 HILTON GRAND VACATIONS    Tunisia
   Pending    TNE201101731    HILTON GRAND VACATIONS    Uganda    Registered   
UGT2014050383    50383 HILTON GRAND VACATIONS    Uganda    Pending   
UGT2014050384    HILTON GRAND VACATIONS    West Bank    Registered    19794   
19794



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Zanzibar    Registered    ZNS2011386    ZNS2011386
HILTON GRAND VACATIONS    ARIPO    Registered    APM 2011001142    APM
2011001142 HILTON GRAND VACATIONS    Tajikistan    Registered    13012798   
TJ11100 HILTON GRAND VACATIONS    Zambia    Pending    7392011    HILTON GRAND
VACATIONS    Nepal    Registered    041734    33108 HILTON GRAND VACATIONS   
Malawi    Registered    MWTM201100380    MWTM201100380 HILTON GRAND VACATIONS   
St. Vincent & Grenadines    Registered    3182011    3182011 HILTON GRAND
VACATIONS    Paraguay    Registered    441192011    376378 HILTON GRAND
VACATIONS    Paraguay    Registered    441202011    376274 HILTON GRAND
VACATIONS    Qatar    Registered    72273    72273 HILTON GRAND VACATIONS   
Qatar    Registered    72274    72274 HILTON GRAND VACATIONS    Nigeria   
Pending    FTM201118292    HILTON GRAND VACATIONS    Nigeria    Pending   
FTM201118293    HILTON GRAND VACATIONS    Uruguay    Registered    428233   
428233 HILTON GRAND VACATIONS    Afghanistan    Registered    1137    11902
HILTON GRAND VACATIONS    Tanzania    Registered    TZS2011460    TZS2011460
HILTON GRAND VACATIONS    Bahamas    Pending       HILTON GRAND VACATIONS   
Laos    Registered    24879    24181 HILTON GRAND VACATIONS    Laos   
Registered    24880    24182 HILTON GRAND VACATIONS    Anguilla    Registered   
5162    5162 HILTON GRAND VACATIONS    Barbados    Pending    8128820    HILTON
GRAND VACATIONS    Dominican Republic    Registered    20123781    195056 HILTON
GRAND VACATIONS    Pakistan    Pending    308776   



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Pakistan    Pending    308777    HILTON GRAND
VACATIONS    Palau    Cautionary Notice       HILTON GRAND VACATIONS    Bolivia
   Registered    SM055122011    136596 HILTON GRAND VACATIONS    Bolivia   
Registered    SM055112011    136595 HILTON GRAND VACATIONS    Puerto Rico   
Pending    78336    HILTON GRAND VACATIONS    Malaysia    Registered   
2011018295    2011018295 HILTON GRAND VACATIONS    Malaysia    Registered   
2011018296    2011018296 HILTON GRAND VACATIONS    Jamaica    Registered   
59078    59078 HILTON GRAND VACATIONS    Benin    Registered    3201101862   
68599 HILTON GRAND VACATIONS    Burkina Faso    Registered    3201101862   
68599 HILTON GRAND VACATIONS    Cameroon    Registered    3201101862    68599
HILTON GRAND VACATIONS    Central African Republic    Registered    3201101862
   68599 HILTON GRAND VACATIONS    Chad    Registered    3201101862    68599
HILTON GRAND VACATIONS    Comoros    Registered    3201101862    68599 HILTON
GRAND VACATIONS    Ivory Coast    Registered    3201101862    68599 HILTON GRAND
VACATIONS    Equatorial Guinea    Registered    3201101862    68599 HILTON GRAND
VACATIONS    Gabon    Registered    3201101862    68599 HILTON GRAND VACATIONS
   Guinea    Registered    3201101862    68599 HILTON GRAND VACATIONS   
Guinea-Bissau    Registered    3201101862    68599 HILTON GRAND VACATIONS   
Mali    Registered    3201101862    68599 HILTON GRAND VACATIONS    Mauritania
   Registered    3201101862    68599 HILTON GRAND VACATIONS    Niger   
Registered    3201101862    68599 HILTON GRAND VACATIONS    Senegal   
Registered    3201101862    68599



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Togo    Registered    3201101862    68599 HILTON GRAND
VACATIONS    Angola    Pending    30443    HILTON GRAND VACATIONS    Argentina
   Pending    3121920    HILTON GRAND VACATIONS    Brazil    Pending   
831141352    HILTON GRAND VACATIONS    Burundi    Registered    6146BUR   
6146BUR HILTON GRAND VACATIONS    Cambodia    Registered    43324    KH4116412
HILTON GRAND VACATIONS    Colombia    Registered    2011134961    454809 HILTON
GRAND VACATIONS    Colombia    Registered    2011134965    454810 HILTON GRAND
VACATIONS    Sudan    Registered    44384    44384 HILTON GRAND VACATIONS   
Sudan    Registered    44383    44383 HILTON GRAND VACATIONS    Bangladesh   
Registered    147534    147534 HILTON GRAND VACATIONS    Bangladesh   
Registered    147535    147535 HILTON GRAND VACATIONS    Bermuda    Registered
   51221    51221 HILTON GRAND VACATIONS    Bermuda    Registered    51220   
51220 HILTON GRAND VACATIONS    Zimbabwe    Registered    APM2011001142   
APM2011001142 HILTON GRAND VACATIONS    Caribbean Netherlands
(BES-Bonaire,Eustatius,Saba)    Registered    1105480    1105480 HILTON GRAND
VACATIONS    Algeria    Pending    113081    HILTON GRAND VACATIONS    Angola   
Pending    30442    HILTON GRAND VACATIONS    Argentina    Registered    3121918
   2549132 HILTON GRAND VACATIONS    Belize    Registered    829511    829511
HILTON GRAND VACATIONS    Brazil    Pending    831141360    HILTON GRAND
VACATIONS    British Virgin Islands    Registered    N/A    2864



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Brunei Darussalam    Registered    42343    42343
HILTON GRAND VACATIONS    Cambodia    Registered    43323    KH4116312 HILTON
GRAND VACATIONS    Cape Verde    Pending    17132011    HILTON GRAND VACATIONS
   Cayman Islands    Registered    2597428    2597428 HILTON GRAND VACATIONS   
Comoros    Cautionary Notice       HILTON GRAND VACATIONS    Dominica   
Registered    2822011    2822011 HILTON GRAND VACATIONS    Eritrea    Cautionary
Notice       HILTON GRAND VACATIONS    Eritrea    Cautionary Notice       HILTON
GRAND VACATIONS    Ethiopia    Registered    6168    7747 HILTON GRAND VACATIONS
   Fiji    Registered    4782012    4782012 HILTON GRAND VACATIONS    Gambia   
Pending    GMM201100130    HILTON GRAND VACATIONS    Ghana    Pending   
0006512011    HILTON GRAND VACATIONS    Ghana    Pending       HILTON GRAND
VACATIONS    Gibraltar    Registered       10330 HILTON GRAND VACATIONS   
Grenada    Registered    752012    752012 HILTON GRAND VACATIONS    Guernsey   
Registered    N/A    GGGT7797 HILTON GRAND VACATIONS    Guernsey    Pending   
   HILTON GRAND VACATIONS    Guyana    Registered    25112C    025112 HILTON
GRAND VACATIONS    Haiti    Registered    1447G    355191 HILTON GRAND VACATIONS
   India    Registered    2218768    2218768 HILTON GRAND VACATIONS    Jordan   
Registered    120322    120322 HILTON GRAND VACATIONS    Jordan    Registered   
120370    120370 HILTON GRAND VACATIONS    Kiribati    Registered       3220



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Lesotho    Registered    LSM1100129    LSM1100129
HILTON GRAND VACATIONS    Libya    Pending       HILTON GRAND VACATIONS    Libya
   Pending       HILTON GRAND VACATIONS    Maldives    Cautionary Notice      
HILTON GRAND VACATIONS    Marshall Islands    Cautionary Notice       HILTON
GRAND VACATIONS    Montserrat    Registered    99281770    4238 HILTON GRAND
VACATIONS    Myanmar    Cautionary Notice    119412011    HILTON GRAND VACATIONS
   Nauru    Pending       HILTON GRAND VACATIONS    Nauru    Pending      
HILTON GRAND VACATIONS    Panama    Registered    205459    205459 HILTON GRAND
VACATIONS    Panama    Registered    205456    20545601 HILTON GRAND VACATIONS
   Papua New Guinea    Registered    69946    A69946 HILTON GRAND VACATIONS   
Papua New Guinea    Registered    69947    A69947 HILTON GRAND VACATIONS   
Puerto Rico    Pending    78335    HILTON GRAND VACATIONS    Saudi Arabia   
Registered    174423    143212839 HILTON GRAND VACATIONS    Saudi Arabia   
Registered    174424    143212838 HILTON GRAND VACATIONS    Seychelles   
Registered    4232011    10184 HILTON GRAND VACATIONS    Seychelles   
Registered    4222011    10183 HILTON GRAND VACATIONS    Sierra Leone    Pending
   19320    HILTON GRAND VACATIONS    South Africa    Registered    201125367   
201125367 HILTON GRAND VACATIONS    South Africa    Registered    201125368   
201125368 HILTON GRAND VACATIONS    Sri Lanka    Pending    166219    HILTON
GRAND VACATIONS    Sri Lanka    Pending    166220   



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    St. Helena    Registered       1836 HILTON GRAND
VACATIONS    St. Kitts Nevis    Pending       HILTON GRAND VACATIONS    Surinam
   Registered    23535    23535 HILTON GRAND VACATIONS    Tanzania    Pending   
TZS2011456    HILTON GRAND VACATIONS    Trinidad & Tobago    Registered    44501
   44501 HILTON GRAND VACATIONS    Turks & Caicos Islands    Registered    16861
   16861 HILTON GRAND VACATIONS    Tuvalu    Pending       HILTON GRAND
VACATIONS    Vanuatu    Registered       25503 HILTON GRAND VACATIONS    West
Bank    Registered    19793    19793 HILTON GRAND VACATIONS    Yemen   
Registered    56673    56673 HILTON GRAND VACATIONS    Yemen    Registered   
56674    56674 HILTON GRAND VACATIONS    Gambia    Pending    GMM200100131   
HILTON GRAND VACATIONS    Haiti    Registered    1448G    356191 HILTON GRAND
VACATIONS    Venezuela    Pending    2011019377    HILTON GRAND VACATIONS   
Venezuela    Pending    2011019378    HILTON GRAND VACATIONS    Kiribati   
Registered       3219 HILTON GRAND VACATIONS    Turks & Caicos Islands   
Registered    16862    16862 HILTON GRAND VACATIONS    Barbados    Pending   
8128821    HILTON GRAND VACATIONS    Botswana    Registered    APM2011001142   
APM2011001142 HILTON GRAND VACATIONS    Fiji    Registered    4792012    4792012
HILTON GRAND VACATIONS    Congo (Republic / Brazzaville)    Registered   
3201101862    68599 HILTON GRAND VACATIONS    OAPI    Registered    3201101862
   68599 HILTON GRAND VACATIONS    Indonesia    Pending      



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON GRAND VACATIONS    Indonesia    Pending       HILTON GRAND VACATIONS   
Thailand    Pending    823967    HILTON GRAND VACATIONS    Thailand    Pending
   823968    HILTON GRAND VACATIONS CLUB    United States of America   
Registered    74228130    1810193 HILTON GRAND VACATIONS CLUB in English and
Katakana    Japan    Registered    2004042827    4821215 HILTON GRAND VACATIONS
design    United States of America    Registered    78809165    3304364 HILTON
INTERNATIONAL GRAND VACATIONS    Slovenia    Registered    001717537   
001717537 HILTON INTERNATIONAL GRAND VACATIONS    Spain    Registered   
001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS    Sweden   
Registered    001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS   
United Kingdom    Registered    001717537    001717537 HILTON INTERNATIONAL
GRAND VACATIONS    Jersey    Registered    001717537    001717537 HILTON
INTERNATIONAL GRAND VACATIONS    Lithuania    Registered    001717537   
001717537 HILTON INTERNATIONAL GRAND VACATIONS    Malta    Registered   
001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS    Poland   
Registered    001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS   
Portugal    Registered    001717537    001717537 HILTON INTERNATIONAL GRAND
VACATIONS    Romania    Registered    001717537    001717537 HILTON
INTERNATIONAL GRAND VACATIONS    Slovakia    Registered    001717537   
001717537 HILTON INTERNATIONAL GRAND VACATIONS    Gibraltar    Registered   
001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS    Greece   
Registered    001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS   
Hungary    Registered    001717537    001717537 HILTON INTERNATIONAL GRAND
VACATIONS    Ireland    Registered    001717537    001717537 HILTON
INTERNATIONAL GRAND VACATIONS    Italy    Registered    001717537    001717537



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

HILTON INTERNATIONAL GRAND VACATIONS    Latvia    Registered    001717537   
001717537 HILTON INTERNATIONAL GRAND VACATIONS    Czech Republic    Registered
   001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS    Denmark   
Registered    001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS   
Estonia    Registered    001717537    001717537 HILTON INTERNATIONAL GRAND
VACATIONS    Finland    Registered    001717537    001717537 HILTON
INTERNATIONAL GRAND VACATIONS    France    Registered    001717537    001717537
HILTON INTERNATIONAL GRAND VACATIONS    Germany    Registered    001717537   
001717537 HILTON INTERNATIONAL GRAND VACATIONS    EUTM    Registered   
001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS    Austria   
Registered    001717537    001717537 HILTON INTERNATIONAL GRAND VACATIONS   
Benelux    Registered    001717537    001717537 HILTON INTERNATIONAL GRAND
VACATIONS    Bulgaria    Registered    001717537    001717537 HILTON
INTERNATIONAL GRAND VACATIONS    Croatia    Registered    001717537    001717537
HILTON INTERNATIONAL GRAND VACATIONS    Cyprus    Registered    001717537   
001717537 HILTON INTERNATIONAL GRAND VACATIONS    Egypt    Registered    152093
   152093 HILTON INTERNATIONAL GRAND VACATIONS    Egypt    Registered    152094
   152094 HILTON INTERNATIONAL GRAND VACATIONS    Egypt    Registered    152095
   152095 STAY CONNECTED @ HILTON GRAND VACATIONS    United States of America   
Registered    85079550    4309459 STAY CONNECTED @ HILTON GRAND VACATIONS   
Canada    Pending    1502904    STAY CONNECTED @ HILTON GRAND VACATIONS   
Slovakia    Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND
VACATIONS    Slovenia    Registered    009551623    009551623



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

STAY CONNECTED @ HILTON GRAND VACATIONS    Spain    Registered    009551623   
009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Sweden    Registered   
009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    United Kingdom
   Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS
   Jersey    Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND
VACATIONS    Latvia    Registered    009551623    009551623 STAY CONNECTED @
HILTON GRAND VACATIONS    Lithuania    Registered    009551623    009551623 STAY
CONNECTED @ HILTON GRAND VACATIONS    Malta    Registered    009551623   
009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Poland    Registered   
009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Portugal   
Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS   
Romania    Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND
VACATIONS    Germany    Registered    009551623    009551623 STAY CONNECTED @
HILTON GRAND VACATIONS    Gibraltar    Registered    009551623    009551623 STAY
CONNECTED @ HILTON GRAND VACATIONS    Greece    Registered    009551623   
009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Hungary    Registered   
009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Ireland   
Registered    009551623    009551623



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

STAY CONNECTED @ HILTON GRAND VACATIONS    Italy    Registered    009551623   
009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Cyprus    Registered   
009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Czech Republic
   Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS
   Denmark    Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND
VACATIONS    Estonia    Registered    009551623    009551623 STAY CONNECTED @
HILTON GRAND VACATIONS    Finland    Registered    009551623    009551623 STAY
CONNECTED @ HILTON GRAND VACATIONS    France    Registered    009551623   
009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Austria    Registered   
009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS    Benelux   
Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND VACATIONS   
Bulgaria    Registered    009551623    009551623 STAY CONNECTED @ HILTON GRAND
VACATIONS    Croatia    Registered    009551623    009551623 STAY CONNECTED @
HILTON GRAND VACATIONS    EUTM    Registered    009551623    009551623 STAY
CONNECTED @ HILTON GRAND VACATIONS    China    Registered    8953399    8953399
STAY CONNECTED @ HILTON GRAND VACATIONS    China    Registered    8953400   
8953400 STAY CONNECTED @ HILTON GRAND VACATIONS    India    Pending    2052008
   2052008 THE HILTON CLUB    United States of America    Registered    78096709
   2811681



--------------------------------------------------------------------------------

TRADEMARK

  

COUNTRY

  

TRADEMARK

STATUS

  

APPLICATION

NO.

  

REGISTRATION

NO.

THE HILTON CLUB design    United States of America    Registered    78167627   
2788816 WEST 57TH STREET BY HILTON CLUB design    United States of America   
Registered    77465368    3549743



--------------------------------------------------------------------------------

EXHIBIT D

Excluded Products and Services

None.



--------------------------------------------------------------------------------

EXHIBIT E

Licensee Products and Services included in Licensed Vacation Ownership Business

 

1. Programs and Services

 

  1.1. Local programs providing access and discounts to local attractions,
entertainment, dining, and similar services to guests at Licensed Vacation
Ownership Properties. Such programs include Fun in the Sun, Elevated Rewards,
Village Experience, and the Holo Holo card.

 

  1.2. Short term membership programs (sometimes known as “sampler” or “exit
programs”) where after a sales presentation a potential owner is offered the
option to experience the benefits of being an owner for a limited time for a
fee. Licensee’s current programs are known as the Vacation Introduction Program
and Hawaii Vacation Introduction Program.

 

2. Travel agency operations:

 

  2.1. Hilton Travel, LLC (operates a travel agency in Florida)

 

  2.2. Hilton Resorts Corporation (operates a travel agency in Hawaii)

 

  2.3. Hilton Resorts Marketing Corp (operates a travel agency in Japan)



--------------------------------------------------------------------------------

EXHIBIT F

Licensed Vacation Ownership Properties under development

 

    

Project Name

  

Location

1.    Maui Bay    Hawaii 2.    48th Street New York    New York, New York



--------------------------------------------------------------------------------

EXHIBIT G

Non-Licensed Existing Vacation Ownership Properties

 

    

Property Name

  

Property Address

1.    Casa Ybel   

2255 West Gulf Drive

Sanibel, FL 33957

2.    Charter Club   

700 S. Colllier Boulevard

Marco Island, FL 34145

3.    Club Regency   

50 S. Collier Boulevard

Marco Island, FL 34145

4.    Cottages at South Seas Plantation    13000 South Seas Plantation Road 5.
   Eagles Nest   

410 S. Collier Boulevard

Marco Island, FL 34145

6.    Harbourview Villas   

970 South Seas Plantation

Captiva, FL 33924

7.    Hurricane House   

2939 West Gulf Drive

Sanibel, FL 33957

8.    Plantation Beach Club at Indian River Plantation   

329 NE Tradewind Lane

Stuart, FL 34996

9.    Plantation Bay Villas   

13000 South Seas Plantation Road

Captiva Island, FL 33924

10.    Plantation Beach Club   

13000 South Seas Plantation Road

Captiva Island, FL 33924

11.    Plantation House at South Seas   

13000 South Seas Plantation Road

Captiva Island, FL 33924

12.    Sanibel Cottages   

2341 West Gulf Drive

Sanibel, FL 34996

13.    Seawatch on the Beach   

6550 Estero Boulevard

Fort Myers Beach, FL 33931

14.    South Seas Plantation   

13000 South Seas Plantation Rd

Captiva, FL 33924

15.    Surf Club   

540 S. Collier Boulevard

Marco Island, FL 34145

16.    Tortuga Beach Club   

959 East Gulf Drive

Sanibel, FL 33957

17.    Valdoro Mountain Lodge   

500 Village Road

Breckenridge, CO 80424



--------------------------------------------------------------------------------

EXHIBIT H

Excluded Fractional Vacation Club Services

None.



--------------------------------------------------------------------------------

EXHIBIT I

Existing Licensed Vacation Ownership Properties

 

    

Property Name

  

Property Address

   CENTRAL FLORIDA    1.   

Hilton Grand Vacations Club at SeaWorld

 

aka Orlando Vacation Suites

  

6924 Grand Vacations Way

Orlando, Florida 32821

2.   

Hilton Grand Vacations Club at Tuscany Village

 

aka Tuscany Village Vacation Suites

  

8122 Arezzo Way

Orlando, Florida 32821

3.   

Parc Soleil by Hilton Grand Vacations Club

 

aka RL Vacation Suites

  

11272 Desforges, Avenue

Orlando, FL 32836

4.   

Las Palmeras by Hilton Grand Vacations Club

 

aka LP Vacation Suites

  

9501 Universal Boulevard

Orlando, FL 32839

   SOUTH FLORIDA    5.   

Hilton Grand Vacations Club at McAlpin

 

aka South Beach Vacation Suites

  

1430 Ocean Drive

Miami, Florida 33139

   NEVADA    6.   

Hilton Grand Vacations Club at the Flamingo

 

aka FHRC Suites

  

3575 Las Vegas Blvd. South

Las Vegas, Nevada 89109

7.   

Hilton Grand Vacations Club on Paradise

 

aka Las Vegas Vacation Suites

  

455 Karen Avenue

Las Vegas, Nevada 89109

8.   

Hilton Grand Vacations Club on the Boulevard

 

aka Las Vegas Boulevard Vacation Suites

  

455 Karen Avenue

Las Vegas, Nevada 89109

9.   

Hilton Grand Vacations Club at the Trump International Hotel™ Las Vegas

 

aka HLTV Vacations Suites

  

2000 Fashion Drive,

Las Vegas, NV 89109

10.   

Elara, Hilton Grand Vacations Club

 

aka LV Tower 52 Vacation Suites

  

80 East Harmon Avenue

Las Vegas, NV 89109

   HAWAII    11.   

Lagoon Tower by Hilton Grand Vacations Club

 

aka Hawaiian Village Vacation Suites

  

2003 Kalia Road

Honolulu, Hawaii 96815

12.   

Kalia Suites by Hilton Grand Vacations Club

 

aka KT Vacation Suites

  

2005 Kalia Road,

Honoluly, Hawaii 96815

13.   

Kohala Suites by Hilton Grand Vacations Club

 

aka Kohala Coast Vacation Suites

  

69-550 Waikoloa Beach Drive

Waikoloa, Hawaii 96738

14.   

Kings’ Land by Hilton Grand Vacations Club

 

aka WBKL Vacation Suites

  

69-699 Waikoloa Beach Drive

Waikoloa, Hawaii 96738

15.   

Grand Waikikian by Hilton Grand Vacations Club

 

aka GW Vacation Suites

  

1811 Ala Moana Boulevard

Honolulu, Hawaii 96815

16.   

Hokulani Waikiki by Hilton Grand Vacations Club

 

aka BW Vacation Suites

  

2181 Kalakaua Condominium

Honolulu, Hawaii



--------------------------------------------------------------------------------

    

Property Name

  

Property Address

17.   

Grand Islander by Hilton Grand Vacations Club

 

aka GI Vacation Suites

  

Kalia road,

Honolulu, Hawaii 96815

18.    The Bay Club at Waikoloa Beach Resort   

69-450 Waikoloa Beach Drive

Waikoloa, Hawaii 96738

   NEW YORK    19.   

The Hilton Club-New York

 

aka HNY Club Suites

   1335 Avenue of the Americas, New York, NY 10019 20.   

The Residences by Hilton club

 

aka HC Suites

   1335 Avenue of the Americas, New York, NY 10019 21.   

West 57th Street by Hilton Club

 

aka 57th Street Vacation Suites

   102 West 57th St., New York, New York 10019    SOUTH CAROLINA    22.   

Ocean 22 by Hilton Grand Vacations Club

 

aka Ocean 22 by Hilton Grand Vacations Club

   2200 North Ocean Boulevard, Myrtle Beach, South Carolina 23.   

Hilton Grand Vacations Club at Anderson Ocean Club

 

aka AOC Vacation Suites

  

2600 North Ocean Boulevard

Myrtle Beach, SC 29577

24.   

Ocean Oak by Hilton Grand Vacations Club

 

aka MBV Vacation Suites

  

41 South Forest Beach Road

Hilton Head, SC 29929

   SCOTLAND    25.   

Hilton Grand Vacations Club at Craigendarroch Suites

 

aka Craigendarroch Suites

   Braemar Road, Ballater, Royal Deeside, Aberdeenshire, Scotland AB35 5XA. 26.
   Hilton Grand Vacations Club at Craigendarroch Lodges    Braemar Road,
Ballater, Royal Deeside, Aberdeenshire, Scotland AB35 5XA. 27.    Coylumbridge
Highland Lodges   

Coylumbridge, Aviemore

Inverness-shire PH 22 IQN

28.    Lodges at Dunkheld House Lodges Club   

Dunkeld, Perthshire

PH8 OHX Scotland

   OTHER    29.    The District by Hilton Club aka TD Suites   

1250 22nd Street NW

Washington DC 20037

30.   

Hilton Grand Vacations Club at MarBrisa

 

aka Grand Pacific MarBrisa Resort

   5500 Grand Pacific Drive, Carlsbad, CA 92008 31.   

Sunrise Lodge, a Hilton Grand Vacations Club

 

aka Sunrise Lodge

  

2307 West High Mountains Road

Park City, Utah 84098

32.   

Hilton Grand Vacations Club at Borgo Alle Vigne

 

aka Borgo Alle Vigne Fractional Ownership

  

Via Casanova 11

Selvatelle, Terricolla

Italy 56030



--------------------------------------------------------------------------------

EXHIBIT J

Undeveloped Real Estate Parcels

 

    

Project

  

Parcels

1.   

Parc Soleil

11272 Desforges Ave, Orlando, FL 32836

  

52 acres total

Developed: 22.315

Undeveloped: 29.685

2.   

Las Vegas Boulevard

2650 S Las Vegas Blvd, Las Vegas, Nevada 89109

  

10 acres total

Developed: 4.83

Undeveloped: 2.17

3.   

Kings Land

69-699 Waikoloa Beach Drive, Waikoloa Village, HI 96738

  

112.4 acres total

Developed: 54.505

Undeveloped: 57.895

4.   

Coylumbridge,

Coylumbridge Hotel, Coylumbridge Aviermore

   Plots of land at Coylumbridge Hotel registered in the Land Register of
Scotland under Title Number INV20700



--------------------------------------------------------------------------------

EXHIBIT K

Approved Mixed-Use Development New Properties

Third Party Mixed Use Developments:

 

1. Grand Pacific Resorts, Carlsbad, California

 

2. Trump International Hotel and Spa, Las Vegas, Nevada

 

3. Miracle Mile Shops at Planet Hollywood, Las Vegas, Nevada

 

4. Flamingo Hotel and Casino, Las Vegas, Nevada

 

5. Waikiki Beach Walk, Honolulu, Hawaii

 

6. Sunrise at Escala – Canyons Resort, Park City, Utah

 

7. Dunkeld House Hotel (formerly Hilton Dunkeld), Scotland, United Kingdom

Hilton Mixed Use Developments:

 

1. New York Hilton, New York City, New York

 

2. Hilton Hawaiian Village, Honolulu, Hawaii

 

3. Hilton Waikoloa Resort, Waikoloa, Hawaii

 

4. Embassy Suites Georgetown, Washington, DC

 

5. Hilton Odawara, Odawara, Japan

 

6. Hilton Coylumbridge, Scotland, United Kingdom

 

7. Hilton Vilamoura Resort, Vilamoura, Portugal



--------------------------------------------------------------------------------

EXHIBIT L

Approved Subcontracting and Delegation Agreements

 

PROPERTY LEGAL NAME

  

MANAGEMENT CO.

   SUB-MANAGEMENT CO.

BW Vacation Suites

270 Lewers Street, Honolulu, Hawaii

   Hilton Grand Vacations Management, LLC    Outrigger Hotel Hawaii

Grand Pacific MarBrisa Resort

5900 Pasteur Ct., Suite 200

Carlsbad, CA 92008

   Hilton Grand Vacations Management, LLC    Grand Pacific Resort
Services, L.P.

Borgo alle Vigne Fractional Ownership Project

Viale Della Repubblica 298

Prato 59100, Italy

   Hilton Grand Vacations Italy s.r.l.    Prime Service SRL



--------------------------------------------------------------------------------

EXHIBIT M

Existing Marketing Agreements for Licensed Exchange Program

 

1. Anantara Resorts

 

2. Fiesta Americana

 

3. O.A.R.S. Adventure Travel

 

4. Guided Journeys via Tauck

 

5. Forever Resorts Houseboats

 

6. EagleRider Motorcycles

 

7. El Monte RV Motorhomes

 

8. Walking Excursions via Country Walkers

 

9. The Moorings Yacht Charters

 

10. International Cruise Exchange (ICE)

 

11. World Travel Holdings

 

12. RCI

 

13. SFX Preferred Resorts

 

14. ResorTime

 

15. Tokyu Resort Services

 

16. Tokyu corporation

 

17. Unimat Precious Co. Ltd

 

18. Kamori Kanko Co. Ltd

 

19. JTB Corporate Sales

 

20. CLEAR (airport security program)

 

21. GroundLink (car service)

 

22. Luggage Forward (door to door delivery)

 

23. Grand Pacific Resorts

 

24. Miki Tours (Japan Cruise partner)

 

25. Priority Pass (lounge airport access)

 

26. Vacation Guard (insurance)

 

27. Smart Destinations (Destination attractions)

 

28. Miracle Mile Shops at Planet Hollywood Resort and Casino

 

29. Avis/Budget Group

 

30. The Forbes Company-The Mall at Millenia

 

31. Engage/LRG (online shopping channel)

 

32. Waikoloa Golf Resort

 

33. Waikoloa Kohala Spa

 

34. JAL

 

35. Hawaiian Airlines